Exhibit 10.2

OPTION AGREEMENT FOR THE PURCHASE AND

SALE OF REAL PROPERTY AND ESCROW INSTRUCTIONS

DATED MARCH 23, 2011

BY AND BETWEEN

SPANSION LLC,

A DELAWARE LIMITED LIABILITY COMPANY

AND

TRUMARK COMPANIES LLC,

A CALIFORNIA LIMITED LIABILITY COMPANY



--------------------------------------------------------------------------------

1.

     GRANT OF OPTION      1   

2.

     OPTION CONSIDERATION      2   

3.

     PURCHASE PRICE; PRICE PARTICIPATION      3         3.1      Purchase Price
     3         3.2      Payment of Purchase Price      3         3.3      Bonus
Prices      3   

4.

     INSPECTION AND RELATED MATTERS      6         4.1      Inspection      6   
     4.2      Release      7         4.3      Hazardous Materials Definition,
Disclosure, and Assignment      8         4.4      Insurance      9         4.5
     Indemnity      10   

5.

     TITLE AND ESCROW      11   

6.

     PERMITTED TITLE EXCEPTIONS      11         6.1           12         6.2
          12         6.3           12   

7.

     CONDITIONS TO CLOSE OF ESCROW      12         7.1      Optionee Conditions
     12         7.2      Optionor Conditions      14   

8.

     CLOSE OF ESCROW      14         8.1      Closing Date      14         8.2
     Optionee’s Obligations      15         8.3      Optionor’s Obligations     
15         8.4      Escrow Holder’s Obligations      16         8.5     
Supplemental Taxes      16         8.6      Escrow Holder’s Reporting
Obligations      16         8.7      Optionee Documents      17         8.8     
Escrow Cancellation Charges      17   

9.

     OPTIONOR’S REPRESENTATIONS AND WARRANTIES      17         9.1      Due
Authorization      17         9.2      No Conflict      17         9.3      No
Condemnation or Litigation      17         9.4      No Violations of Law      18
        9.5      Property Disclosures      18   

 

i



--------------------------------------------------------------------------------

     9.6        No Fraudulent Transfer      18         9.7        Leases or
Other Agreements      18         9.8        Third Party Rights      18        
9.9        Remediation Agreement      18   

10.

     OPTIONEE’S REPRESENTATIONS AND WARRANTIES      20         10.1      Due
Authorization      20         10.2      Due Execution      20         10.3     
Bankruptcy or Insolvency      20         10.4      Preliminary Due Diligence   
  20   

11.

     PROPERTY “AS-IS”      21         11.1      “As-Is” Sale      21   

12.

     GENERAL ASSIGNMENT      22   

13.

     LAND USE APPROVALS      22         13.1      Right to Pursue Entitlements
     22         13.2      Applications Prior to Approval Date      23        
13.3      Applications After Approval Date      23         13.4      Optionor’s
Processing and Approval Rights      23         13.5      Optionor’s Right to
Disapprove Optionee’s Plan      24         13.6      Amending Optionee’s Plan   
  24         13.7      Remedies      25         13.8      Entitlement Default   
  25   

14.

     DISCLOSURES TO PURCHASERS      25   

15.

     INDEMNITY      25         15.1           25         15.2           25   
     15.3           26         15.4           26         15.5           26   
     15.6           26         15.7           26   

16.

     OPTIONOR’S COVENANTS      27         16.1      Covenants      27        
16.2      Optionee’s Right to Cure      27   

17.

     LEASEBACK      28   

18.

     CONFIDENTIALITY OF AGREEMENT      28   

19.

     BROKER’S COMMISSION      28   

 

ii



--------------------------------------------------------------------------------

20.

     DEFAULT      29         20.1      Optionor Default      29         20.2
     Optionee Default      29         20.3      Recoverable Damages      30   

21.

     MATERIAL DAMAGE; CONDEMNATION      31   

22.

     MISCELLANEOUS PROVISIONS      31         22.1      Time is of the Essence
     31         22.2      Governing Law      32         22.3      Integration   
  32         22.4      Survival of Covenants and Warranties      32         22.5
     Computation of Periods      32         22.6      Effectiveness of Agreement
and Amendments      32         22.7      Assignment      32         22.8     
Notices      32         22.9      Attorneys’ Fees      34         22.10     
Successors and Assigns      34         22.11      Severability      34        
22.12      Waiver      34         22.13      Further Assurances      34        
22.14      Capitalized Terms      34         22.15      Counterparts      35   
     22.16      Negotiated Transaction      35         22.17      Board of
Directors Approval      35         22.18      Memorandum of Option      35   
          LIST OF EXHIBITS   

  Exhibit A-1    -      Legal Description of Property   Exhibit A-2    -     
Depiction of Property   Exhibit B    -      Memorandum of Agreement   Exhibit C
   -      Grant Deed   Exhibit D    -      General Assignment   Exhibit E    -
     Lease   Exhibit F    -      Assignment and Assumption of Remediation
Agreement   Exhibit G    -      Number and Type of Residential Units   Exhibit H
   -      Memorandum of Option   Exhibit I    -      Quitclaim Deed

 

 

iii



--------------------------------------------------------------------------------

OPTION AGREEMENT FOR THE PURCHASE AND

SALE OF REAL PROPERTY AND ESCROW INSTRUCTIONS

This Option Agreement for the Purchase and Sale of Real Property and Escrow
Instructions (the “Agreement”), dated March 23, 2011 (the “Effective Date”), is
entered into by and between Spansion LLC, a Delaware limited liability company
(“Optionor”), and Trumark Companies LLC, a California limited liability company
(“Optionee”). Optionor and Optionee are hereinafter sometimes individually
referred to as a “party” and collectively as the “parties”.

RECITALS

A. Optionor is the owner of that certain real property consisting of
approximately twenty-four and one-half (24.5) acres located at 915 DeGuigne
Drive in the City of Sunnyvale (“City”), County of Santa Clara (“County”), State
of California which real property is legally described on Exhibit A-1 attached
hereto and which is depicted on Exhibit A-2 attached hereto, which Exhibits are
incorporated herein by this reference (the “Property”).

B. The Property is improved with a submicron development center building
consisting of approximately 189,000 gross square feet (the “SDC”), a PG&E
transmission facility (the “Transmission Facility”), a headquarters building
containing approximately 265,000 square feet of office space, labs with a data
center and an on-site cafeteria (the “HQ Building”), and a warehouse building
containing approximately 17,000 square feet (“Building 943”). The Property is
part of a Superfund site, which is the subject of a tri-party agreement between
TRW, Philips Semiconductors, Inc. (“Philips”), and Advanced Micro Devices, Inc.
(“AMD”) for the cleanup and involves an on-site ground water treatment facility
and test wells, as more particularly described in the Hazardous Materials
Documents (defined below).

C. After closing, Optionee intends to develop the Property with residential
dwelling units (each, a “Unit” and collectively, the “Units”).

D. Optionee desires to acquire an option to purchase the Property from Optionor,
and Optionor desires to grant Optionee such an option to purchase the Property.
This Agreement sets forth the terms and conditions agreed upon between Optionor
and Optionee with respect to the option to purchase the property and, if and to
the extent the option is exercised, the purchase and sale of the Property and
portions thereof.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

AGREEMENT

 

  1.

GRANT OF OPTION

Subject to the terms and conditions set forth in this Agreement, and the payment
by Optionee of the Option Consideration (as that term is defined below),
Optionor hereby grants to Optionee the exclusive right and option (the “Option”)
to purchase the Property in accordance with the terms and conditions of this
Agreement. The term of the Option (the “Option Term”)

 

1



--------------------------------------------------------------------------------

shall commence as of the delivery of the Approval Notice, following payment of
the First Installment (both as defined herein) and end on or before the earlier
of the following (as applicable, the “Option Expiration Date”) , unless
terminated earlier as set forth herein: (i) ten (10) days following Optionee’s
receipt of Tentative Map Approval (as defined below), (ii) one hundred fifty
(150) days following the City’s approval of a general plan amendment that would
permit residential use of the Property; provided, however, that this
Section 1(ii) shall not apply, and be null and void and of no further force or
effect, if no Entitlement Default (as defined below) has occurred prior to such
150th day, or (iii) seventeen (17) months following the date (the “Approval
Date”) that is seventy-five (75) days after the Effective Date. Optionee shall
have the right to exercise the Option at any time during the Option Term, by
delivering to Optionor written notice stating that Optionee has exercised the
Option (“Option Exercise Notice”). Upon such exercise, the provisions of this
Agreement pertaining to the sale of the Property by Optionor to Optionee shall
apply. The Option Term may be extended only by mutual agreement of Optionor and
Optionee, evidenced by an executed, written amendment to this Agreement.

 

  2.

OPTION CONSIDERATION

Optionee agrees to pay to Optionor option consideration in the amount of Three
Million Dollars ($3,000,000) (the “Option Consideration”), as follows. No later
than 5:00 p.m. Pacific Time on the day that is two (2) business days after the
execution of this Agreement by Optionee and Optionor, Optionee shall deposit
with Escrow Holder (as hereinafter defined) the first installment of the Option
Consideration in the amount of Two Hundred Fifty Thousand and No/100 Dollars
($250,000) in immediately available funds (the “First Installment”). If Optionee
fails to deposit the First Installment as and when required hereunder, this
Agreement shall automatically terminate without notice, and neither party shall
have any further rights, duties or obligations under this Agreement or with
respect to the Property, except as otherwise specifically set forth in this
Agreement. Optionor and Optionee hereby instruct Escrow Holder to place the
First Installment in an interest bearing account, with all interest thereon
accruing to the benefit of the party entitled thereto. No later than 5:00 p.m.
Pacific Time on the Approval Date, Optionee shall deposit with Escrow Holder (as
hereinafter defined) the second installment of the Option Consideration in the
amount of Seven Hundred Fifty Thousand Dollars ($750,000) in immediately
available funds (the “Second Installment”). No later than 5:00 p.m. Pacific Time
on the day that is six (6) months after the Approval Date (as defined below),
Optionee shall deposit with Escrow Holder in immediately available funds, the
third installment of the Option Consideration in the amount of One Million
Dollars ($1,000,000) (the “Third Installment”). No later than 5:00 p.m. Pacific
Time on the day that is twelve (12) months after the Approval Date, Optionee
shall deposit with Escrow Holder in immediately available funds, the fourth
installment of the Option Consideration in the amount of One Million Dollars
($1,000,000) (the “Fourth Installment”). If Optionee fails to deposit the Second
Installment on or before 5:00 p.m. Pacific Time on the Approval Date, or if
Optionee fails to deposit the Third Installment on or before 5:00 p.m. Pacific
Time on the date which is six (6) months after the Approval Date, or if Optionee
fails to deposit the Fourth Installment on or before 5:00 p.m. Pacific Time on
the date which is twelve (12) months after the Approval Date, then in either
such event this Agreement shall terminate upon written notice to Optionee
pursuant to Section 22.1 below, and (except where this Agreement has previously
been terminated due solely to Optionor’s withholding of material information in
Optionor’s possession concerning the Property or other

 

2



--------------------------------------------------------------------------------

material default by Optionor hereunder (collectively, “Optionor Material
Default”)) neither party shall have any further rights, duties or obligations
under this Agreement or with respect to the Property, except as otherwise
specifically set forth in this Agreement. Escrow Holder is hereby irrevocably
authorized and instructed by the parties as follows: (i) to release the entire
amount of the First Installment to Optionor, together with any accrued interest,
immediately after Optionee’s delivery of the Approval Notice and concurrently
with the recordation of the Memorandum of Option pursuant to Section 22.18
below; (ii) to release the entire amount of the Second Installment to Optionor
concurrently with the release of the First Installment and the recordation of
the Memorandum of Option pursuant to Section 22.18 below; (iii) to release the
entire amount of the Third Installment to Optionor immediately after Optionee’s
delivery of the Third Installment provided that the Memorandum of Option have
been recorded pursuant to Section 22.18 below; and (iv) to release the entire
amount of the Fourth Installment to Optionor immediately after Optionee’s
delivery of the Fourth Installment provided that the Memorandum of Option have
been recorded pursuant to Section 22.18 below. On and after the Approval Date,
the Option Consideration shall be nonrefundable to Optionee, except where escrow
fails to close due solely to an Optionor Material Default or as otherwise
specifically provided in this Agreement. Provided the Option is exercised in
accordance with Article 1 above, the Option Consideration shall be applied
toward the Purchase Price at the Closing (hereinafter defined in Section 8.1).
Escrow Holder shall pay a portion of the Option Consideration in the amount of
One Hundred and No/100 Dollars ($100.00) (the “Independent Consideration”) to
Optionor upon the earlier of the Close of Escrow or the termination of this
Agreement for any reason. The Independent Consideration constitutes
consideration for this Agreement and Optionee’s rights under Section 4.1. The
obligation of Optionee to pay the Independent Consideration to Escrow Holder is
unconditional and shall survive any termination of this Agreement.

 

  3.

PURCHASE PRICE; PRICE PARTICIPATION

3.1 Purchase Price. The purchase price for the Property shall be Sixty-Eight
Million Dollars ($68,000,000) (the “Purchase Price”).

3.2 Payment of Purchase Price. The Purchase Price, plus an amount equal to
Optionee’s share of the closing costs and prorations as set forth in Section 8.4
below, less that portion of the Option Consideration which Optionor has
received, shall be deposited by Optionee with Escrow Holder in immediately
available funds as of the business day prior to the Closing Date (hereinafter
defined) (the “Closing Payment”). At the Closing, the Closing Payment shall be
disbursed to or for the benefit of Optionor.

3.3 Bonus Prices. As part of the consideration for the Property, and in addition
to the payment of the Purchase Price, Optionee hereby agrees to pay to Optionor
the following additional amounts on the terms and conditions set forth below:

3.3.1 In the event that Optionee sells (including as a result of a 1031 exchange
or the exercise of an option to purchase) the SDC to a governmental entity, or
to an entity which leases the SDC to a governmental entity prior to or within
ninety (90) days after the sale, at any time prior to the tenth (10th) year
anniversary of the Close of Escrow, then Optionee shall pay Optionor in cash an
amount equal to ninety percent (90%) of the SDC Net Profit (as defined below)
upon the close of escrow for such sale. In the event that Optionee sells

 

3



--------------------------------------------------------------------------------

(including as a result of a 1031 exchange or the exercise of an option to
purchase) the SDC to any party (other than a governmental entity, or an entity
which leases the SDC to a governmental entity prior to or within ninety
(90) days after the sale, or an entity that is wholly owned (directly or
indirectly) by Optionee)) for the primary purpose as a data center at any time
prior to the tenth (10th) year anniversary of the Close of Escrow, then Optionee
shall pay Optionor in cash an amount equal to seventy percent (70%) of the SDC
Net Profit upon the close of escrow for such sale. In the event that Optionee
sells (including as a result of a 1031 exchange or the exercise of an option to
purchase) the SDC to any party (other than a governmental entity, an entity
which leases the SDC to a governmental entity prior to or within ninety
(90) days after the sale, a data center operator, a residential builder or
developer, or an entity that is wholly owned (directly or indirectly) by
Optionee) at any time prior to the tenth (10th) year anniversary of the Close of
Escrow, then Optionee shall pay Optionor in cash an amount equal to fifty
percent (50%) of the SDC Net Profit upon the close of escrow for such sale. For
purposes of this Section 3.3.1, the “SDC Net Profit” shall mean the net profit
from said transaction calculated as follows: an amount equal to the difference
between (a) the purchase price for the SDC transaction, or if the transaction
includes the sale of other portions of the Property in addition to the SDC, then
the pro rata portion of such purchase price attributable to the SDC (said amount
being the total purchase price divided by the square footage of all property
included in such transaction, multiplied by the square footage of the SDC), less
(b) the pro rata cost of the portion of the Property included in such SDC
transaction (said amount being the Purchase Price divided by the square footage
of the Property multiplied by the square footage of the SDC, plus any brokers
commissions and closing costs paid by Optionee in said transaction, or any
prorated portion thereof, as applicable). Any amounts payable to Optionor
pursuant to this Section 3.3.1 shall be referred to herein as the “SDC Bonus”.
The obligation to pay the SDC Bonus shall survive the Close of Escrow until the
earlier of (a) demolition of the SDC, or (b) the tenth (10th) year anniversary
of the Close of Escrow.

3.3.2 In the event that Optionee sells (including as a result of a 1031 exchange
or the exercise of an option to purchase) the Transmission Facility to any other
party (other than an entity wholly owned (indirectly or directly) by Optionee)
for use as a transmission facility at any time prior to the tenth (10th) year
anniversary of the Close of Escrow, Optionee shall pay Optionor in cash a bonus
(the “Transmission Facility Bonus”), in an amount determined below, upon the
close of escrow for such sale. For purposes of this Agreement, the Transmission
Facility Bonus shall be an amount equal to fifty percent (50%) of the net profit
from said transaction calculated as follows: an amount equal to the difference
between (a) the purchase price for the Transmission Facility transaction, or if
the transaction includes the sale of other portions of the Property in addition
to the Transmission Facility, then the pro rata portion of such purchase price
attributable to the Transmission Facility (said amount being the total purchase
price divided by the square footage of all property included in such
transaction, multiplied by the square footage of the Transmission Facility),
less (b) the pro rata cost of the portion of the Property included in such
Transmission Facility transaction (said amount being the Purchase Price divided
by the square footage of the Property multiplied by the square footage of the
Transmission Facility, plus any brokers commissions and closing costs paid by
Optionee in said transaction, or any prorated portion thereof, as applicable).
The obligation to pay the Transmission Facility Bonus shall survive the Close of
Escrow until the earlier of (a) demolition of the Transmission Facility, or
(b) the tenth (10th) year anniversary of the Close of Escrow.

 

4



--------------------------------------------------------------------------------

3.3.3 Concurrently with the Closing, Optionee shall execute that certain
Memorandum of Agreement, in the form attached hereto as Exhibit B hereto (the
“Memorandum of Agreement”). The Memorandum of Agreement shall contain provisions
allowing for partial release following the recordation of any parcel map or
subdivision map for the Property, provided that the portion of the Property that
remains subject to the Memorandum of Agreement, in one or more parcels, includes
the SDC together with such surrounding land area as is commercially reasonable
and necessary for the use of the SDC (the “Future SDC Parcel”) and the
Transmission Facility together with such surrounding land are as is commercially
reasonable and necessary for the use of the Transmission Facility (the “Future
Transmission Facility Parcel”). Said provisions shall provide for the automatic
release of the Future SDC Parcel from the Memorandum of Agreement upon the date
(the “SDC Release Date”) that is the earliest to occur of (1) demolition of the
SDC, (2) the tenth (10th) year anniversary of the Close of Escrow, or
(3) payment in full of the SDC Bonus. Said release provisions shall provide for
the automatic release of the Future Transmission Facility Parcel from the
Memorandum of Agreement upon the date (the “Transmission Facility Release Date”)
that is the earliest to occur of (1) demolition of the Transmission Facility,
(2) the tenth (10th) year anniversary of the Close of Escrow, or (3) payment in
full of the Transmission Facility Bonus. At Optionee’s request given on or after
the earliest to occur of said dates, Optionor shall execute and record a
quitclaim deed or other documents necessary to evidence such release. Optionor
hereby acknowledges and agrees that the lien of the Memorandum of Agreement
shall be subject and subordinate to the lien of all deeds of trust placed upon
the Property from and after the Closing subject to the terms and provisions of
this Section 3.3.3. Optionor shall execute such documentation as Optionee or
Optionee’s lender may request from time to time in order to confirm the matters
set forth in this Section 3.3.3 in recordable form. Notwithstanding the
foregoing, the lien of the Memorandum of Agreement shall not be subordinate to
the lien of any deed of trust placed upon the Property at or after the Closing
unless Optionor is furnished with a written recognition agreement for the
benefit of Optionor in a form reasonably acceptable to Optionor, recorded
against the Property in the same manner as the Memorandum of Agreement prior to
recordation of said deed of trust, pursuant to which Optionee’s lender consents
to the Memorandum of Agreement and agrees on behalf of itself and any successor
in interest (whether by sale or assignment of the loan or by trustee’s deed upon
foreclosure or by deed in lieu of foreclosure under the loan) to recognize
Optionor’s rights under Section 3.3.1 and 3.3.2 of this Agreement from and after
(i) a foreclosure of such deed of trust, or (ii) a conveyance of the Property
pursuant to a deed-in-lieu thereof. The provisions of this Section 3.3 and the
Memorandum of Agreement shall survive the Close of Escrow for all purposes.

3.3.4 From and after the Closing, Optionee shall have the right to sell, lease,
convey or otherwise transfer the Property, or any portion thereof, on any and
all terms and provisions acceptable to Optionee in its sole and absolute
discretion, subject to the terms and provisions of this Section 3.
Notwithstanding the foregoing, (a) prior to the SDC Release Date, Optionee shall
have the obligation to notify Optionor in writing of the terms of any sale or
exchange of the Future SDC Parcel no later than ten (10) days prior to the
effective date of any such sale or exchange, and (b) prior to the Transmission
Facility Release Date, Optionee shall have the obligation to notify Optionor in
writing of the terms of any sale or exchange of the Future Transmission Facility
Parcel no later than ten (10) days prior to the effective date of any such sale
or exchange.

 

5



--------------------------------------------------------------------------------

  4.

INSPECTION AND RELATED MATTERS

4.1 Inspection. At all reasonable times (during business hours) prior to the
Approval Date, and thereafter until the Close of Escrow or the earlier
termination of this Agreement, Optionee, its agents and representatives shall be
entitled to enter upon the Property, on prior reasonable notice to Optionor, to
perform inspections of the Property to determine and evaluate (i) the
feasibility of Optionee’s acquisition of the Property based on Optionee’s review
of the Property Documents (hereinafter defined), (ii) the physical condition of
the Property, including, without limitation, any hazardous materials survey, and
any other surveys, inspections, tests, studies and investigations relating to
physical, geological, engineering or environmental conditions of the Property
that Optionee conducts in accordance with the terms of the Agreement, it being
understood and agreed by Optionee that no physical testing for Hazardous
Materials (as hereinafter defined) shall be performed on the Property without
the express written consent of Optionor, which consent shall not be unreasonably
withheld or delayed, (iii) the feasibility of Optionee’s acquisition of the
Property based on its investigation, studies and reports (including, without
limitation, market studies and appraisals), (iv) the zoning of the Property,
(v) the grading of and any grading plans for the Property, and (vi) any other
matter or thing relating to or affecting the Property or Optionee’s intended use
thereof. Optionee acknowledges and agrees that all studies, inspections and
investigations conducted by Optionee have been and will be conducted at
Optionee’s sole cost, expense and risk, and Optionor shall have no obligation
with respect thereto. Within five (5) days after the opening of Escrow (defined
below), Optionor shall provide to Optionee, or otherwise make available to
Optionee for Optionee’s review, copies of all tests, surveys, approvals, maps,
plans, records, permits, correspondence with governmental agencies; engineering,
geological, soils, or other studies, tests, or reports; any environmental and
hazardous material reports and notices; all leases and contracts, if any,
affecting the Property and any amendments or side letters thereto; tax and
assessment statements; any documents regarding any filed or threatened
litigation affecting or relating to the Property; and any other material data
and information about the Property in Optionor’s possession related to the
operation of the Property (collectively, the “Property Documents”). Except as
specifically set forth in Section 9.5 hereof, Optionor makes no representation
or warranty with respect to the accuracy or completeness of any of the Property
Documents or any of the Hazardous Materials Documents (defined below).
Notwithstanding any other provision of this Section 4.1, Optionor shall not be
liable for the failure to deliver or make available any Property Document which
is otherwise available in public records (or of which Optionee actually obtains
a copy through some other means) or which is not of material importance to a
purchaser of the Property, and no failure to deliver any Property Document
expressly referenced in this sentence shall give rise to any right to terminate
this Agreement or to any cause of action against Optionor or any other party. At
Optionee’s request, Optionor shall use commercially reasonable and diligent
efforts to obtain any Property Document specifically identified by Optionee that
is not in Optionor’s possession but under Optionor’s control if such document
(a) would be of material importance to a purchaser of the Property and (b) is
not otherwise available in the public records. On or before 5:00 p.m. Pacific
Time on the Approval Date, Optionee shall deliver a written notice to Optionor
approving the condition of the Property and all Property Documents (the
“Approval Notice”). If Optionee fails to deliver the Approval Notice on or
before such date, or if the Approval Notice contains any qualifications or
conditions, this Agreement shall be deemed terminated, Optionee shall be
entitled to a return of the First Installment and any accrued interest thereon,
Optionee shall be obligated to pay any

 

6



--------------------------------------------------------------------------------

escrow cancellation charges, and neither party shall have any further rights,
duties or obligations under this Agreement or with respect to the Property,
except as otherwise specifically set forth in this Agreement.

4.1.1 NHDS. Within ten (10) business days after the opening of Escrow, Optionor
shall provide to Optionee, or otherwise make available to Optionee for
Optionee’s review, a copy of a Natural Hazard Disclosure Statement for the
Property prepared by a qualified expert (the “Expert”), in the form required by
California Civil Code Section 1103.2(a), setting forth the Expert’s
determination of whether the Property is subject to Sections 8589.3, 8589.4 or
51183.5 of the California Government Code or Sections 2621.9, 2694 or 4136 of
the California Public Resources Code. It is agreed that (i) Optionor will rely
solely and exclusively on the Expert to make such determination and (ii) the
release set forth in Section 4.2.2 below shall include any failure of Optionor
to provide the disclosure required by California Civil Code Section 1103 et seq.
due to an error or omission of the Expert.

4.2 Release.

4.2.1 Except to the extent caused by a breach of a representation or warranty of
Optionor expressly set forth in Article 9 below, or the fraud or intentional
misconduct of any Optionor Indemnitees, Optionee on behalf of itself and its
successors and assigns waives its right to recover from, and forever releases
and discharges, Optionor Indemnitees (hereinafter defined), from any and all
demands, claims, legal or administrative proceedings, suits, losses,
liabilities, damages, penalties, obligations, fines, liens, causes of action,
judgments, settlements, injunctive relief, injury to persons, natural resources
or property (including without limitation claims for loss of property values and
claims for “stigma” related damages), costs or expenses whatsoever (including,
without limitation, attorneys’ fees and costs), whether direct or indirect,
known or unknown, foreseen or unforeseen (collectively, “Claims and Damages”),
that may arise on account of or in any way be connected with the physical
condition of the Property, the presence of Hazardous Materials (hereinafter
defined) in, on, under, or about the Property, any patent or latent condition
affecting the Property, or any law or regulation applicable thereto, including,
without limitation, any Hazardous Materials Laws (hereinafter defined). As used
in this Agreement, the term “Optionor Indemnitees” shall mean and include
(i) Optionor; (ii) Optionor’s members, and any entity controlling, controlled
by, or in common control of Optionor or Optionor’s members (“Optionor’s
Affiliates”); (iii) Optionor’s managers, directors, officers, employees,
contractors, subcontractors, representatives, consultants and agents
(“Optionor’s Agents”); and (iv) all of their respective heirs, successors,
personal representatives and assigns.

4.2.2 In connection with Section 4.2.1 above, and elsewhere as expressly
provided for in this Agreement, Optionee hereby expressly waives the benefits of
Section 1542 of the California Civil Code, which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM

 

7



--------------------------------------------------------------------------------

OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”

Optionee’s Initials         

The foregoing release shall survive the Closing and/or any termination of this
Agreement.

4.3 Hazardous Materials Definition, Disclosure, and Assignment.

4.3.1 As used in this Agreement, the term “Hazardous Materials” means and
includes any flammable, explosive, or radioactive materials or hazardous, toxic
or dangerous wastes, substances or related materials or any other chemicals,
materials or substances, exposure to which is prohibited, limited or regulated
by any applicable federal, state, county, regional or local authority or which,
even if not so regulated, may or could pose a hazard to the health and safety of
the occupants of the Property or of property adjacent to the Property,
including, but not limited to, asbestos, PCBs, petroleum products and
by-products, infectious substances or raw materials which include hazardous
constituents, substances defined or listed as “hazardous substances” or “toxic
substances” or similarly identified in, pursuant to, or for purposes of, the
California Solid Waste Management, Resource Recovery and Recycling Act
(California Government Code Section 66700, et seq.), the Comprehensive
Environmental Response, Compensation, and Liability Act, as amended (42 U.S.C.
Section 9601, et seq.), the Hazardous Materials Transportation Act (49 U.S.C.
Section 1801, et seq.), the Federal Insecticide, Fungicide and Rodenticide Act
(7 U.S.C. Section 136, et seq.), the Resource Conservation and Recovery Act (42
U.S.C. Section 6901, et seq.), Section 25117 or Section 25316 of the California
Health & Safety Code; and any so-called “Superfund” or “Superlien” law, or any
other federal, state or local statute, law, ordinance, code, rule, regulation,
order or decree regulating, relating to or imposing liability or standards of
conduct concerning any hazardous, toxic or dangerous waste, substance or
material; or any substances or mixture regulated under the Toxic Substance
Control Act of 1976, as now or hereafter amended (15 U.S.C. Section 2601, et
seq.); and any “toxic pollutant” under the Clean Water Act, as now or hereafter
amended (33 U.S.C. Section 1251, et seq.); and any hazardous air pollutant under
the Clean Air Act, as now or hereafter amended (42 U.S.C. Section 7401 et seq.).
The term “Hazardous Materials Laws” means any applicable federal, state or local
law, code, statute, ordinance, rule, regulation, rule of common law or guideline
relating to Hazardous Materials now or hereafter enacted or promulgated
(collectively, and including, without limitation, any such laws which require
notice of the use, presence, storage, generation, disposal or release of any
Hazardous Materials to be provided to any party).

4.3.2 Optionee hereby acknowledges and agrees that Optionor has disclosed to
Optionee the fact that the Property is a Superfund site, and further
acknowledges and agrees that although Optionor shall deliver copies of certain
documents in Optionor’s possession pertaining to the Hazardous Materials
condition of the Property (collectively, the “Hazardous Materials Documents”),
Optionor makes no representation or warranty whatsoever as to the accuracy or
completeness of any of the Hazardous Materials Documents, or as to whether other
and more significant documents pertaining to the Hazardous Materials condition
of the Property may exist. Optionee acknowledges and agrees that Optionee shall
be solely responsible for researching and obtaining copies of any and all
publicly available documents pertaining to the

 

8



--------------------------------------------------------------------------------

Hazardous Materials condition of the Property, notwithstanding the delivery of
the Hazardous Materials Documents by Optionor to Optionee, and that in
proceeding with this transaction Optionee shall not be relying on any other
representation of Optionor pertaining to the Superfund site status of the
Property or any other matter concerning the Hazardous Materials condition of the
Property whatsoever.

4.3.3 On or about June 30, 2003, Advanced Micro Devices, Inc., a Delaware
corporation (“AMD”), Fujitsu Limited, a corporation organized under the laws of
Japan (“Fujitsu”) and FASL, LLC, a Delaware limited liability company (“FASL”)
entered into that certain Remediation Agreement dated June 30, 2003, with
respect to the remediation of certain hazardous substances on the Property (the
“Remediation Agreement”). A copy of the Remediation Agreement has been provided
to Optionee as part of the Property Documents. At the Closing, Optionor shall
assign the Remediation Agreement to Optionee while retaining rights thereunder
sufficient, in Optionor’s sole discretion, to protect Optionor from claims or
liability with respect to Optionor’s ownership of the Property, and Optionee
shall assume the obligations of FASL under the Remediation Agreement arising
from and after the Closing to the extent relating to the Property.

4.3.4 Optionor is in the process of securing, or causing to be secured, closures
with respect to all of the following: (i) the underground storage tank permit
with respect to the SDC facility; (ii) the air permit; (iii) the hazardous waste
permits; (iv) the fire and environmental services permits; (v) the wastewater
discharge permit; (vi) the stormwater permits, (vii) the aboveground storage
tanks permit; (viii) the environmental health permit for Micro Chip Café, and
(ix) the business license tax for the Micro Chip Cafe (individually, a “Closure”
and collectively, “Closures”). Optionor will use its commercially reasonable
efforts and diligence to obtain on or before the Closing Date both a Closure for
the permit described in (i) above and a Closure with respect to the Property
other than the property that is subject to the Lease (defined below) for the
permits described in (ii) through (vii) above (collectively, the “First Stage
Closure”). Optionor will use its commercially reasonable efforts and diligence
to obtain on or before the expiration of the Lease both a Closure for the
permits described in (viii) and (ix) above and a Closure with respect to the
property that is subject to the Lease for the permits described in (ii) through
(vii) above (collectively, the “Second Stage Closure”). [NOTE: DETAILS AND
ISSUES (INCLUDING PROPOSED TIMELINE FOR CLOSURE) TO BE FURTHER ANALYZED AND
CONFIRMED DURING DUE DILIGENCE TO ADDRESS POST CLOSING OBLIGATIONS AND REMEDIES
FOR NON-PERFORMANCE]

4.4 Insurance. At all times before the Close of Escrow, Optionee shall secure,
maintain and provide evidence to Optionor, of the following:

(a) Workers’ compensation insurance for Optionee’s employees as required by law;

(b) the General Policy and the Umbrella Policy required pursuant to and as
defined below; and

 

9



--------------------------------------------------------------------------------

(c) automobile liability insurance, including liability for all owned, hired and
non-owned vehicles, with minimum limits of One Million Dollars ($1,000,000) for
bodily injury per person, One Million Dollars ($1,000,000) property damage and
One Million Dollars ($1,000,000) combined single limit per occurrence.

As used herein, “General Policy” shall mean a commercial general liability
insurance policy, on an occurrence basis form, from a carrier with a Best Rating
of “A-VIII” or better, evidencing the existence of liability coverage in an
amount not less than Two Million Dollars ($2,000,000) combined single limit
insuring against any and all liability or damage that might arise out of or be
related to any work done by Optionee or at Optionee’s request on or relating to
all or any portion of the Property.

Optionor shall be named as an additional insured under the General Policy, which
policy shall stipulate that the insurance afforded the additional insureds shall
apply as primary insurance and that any other insurance carried by Optionor will
be excess only and will not contribute with this insurance. Each such policy
shall contain an endorsement to the effect that such insurance policy will not
be canceled or materially modified until after thirty (30) days prior written
notice of cancellation or material modification has been given to such
additional insureds. Optionee’s liability insurance shall not be on a “claims
made” basis. All insurance policies required herein shall be issued by
responsible insurance companies, maintaining an A.M. Best’s Rating of A-VIII or
better and qualified to do business in California. All insurance policies shall
contain provisions (which shall be designated on the certificate of insurance)
that the coverage afforded thereunder shall not be canceled or reduced, nor
shall restrictive modifications be added, without providing Optionor with at
least thirty (30) days’ prior written notice thereof. The indemnification
obligations of Optionee as contained in Section 4.5 hereof shall not be limited
by the amounts or types of insurance (or the deductibles or self-insured
retention amounts of such insurance) which Optionee is required to carry
hereunder, and shall survive the Closing or any termination of this Agreement.

4.5 Indemnity. Notwithstanding anything provided herein to the contrary, any
investigation of the Property by Optionee, Optionee’s members and/or any entity
controlling, controlled by or in common control of Optionee (collectively, or
any of the foregoing, as the case may be, are hereinafter referred to as
“Optionee’s Affiliates”), and/or Optionee’s employees, contractors,
subcontractors, representatives, officers and agents (collectively, or any of
the foregoing, as the case may be, are hereinafter referred to as “Optionee’s
Agents”) have been and shall be performed at the sole cost and expense of
Optionee, and Optionee shall be solely and absolutely responsible for the acts
of Optionee, Optionee’s Affiliates and/or any of Optionee’s Agents in connection
with any such investigation of the Property. Optionee hereby agrees to protect,
indemnify, defend, release (the parties agreeing that the California Civil Code
Section 1542 release set forth at Section 4.2.2 hereof shall apply to such
release) and hold Optionor Indemnitees harmless from and against any and all
Claims and Damages to the extent caused by any act, omission or willful
misconduct of the Optionee, Optionee’s Affiliates and/or Optionee’s Agents at
any time prior to Closing in connection with any investigation of the Property,
which indemnification, release and agreement to defend and hold harmless shall
survive the Closing or the termination of this Agreement, as the case may be,
and remain binding upon the parties hereto (and their successors and assigns)
until fully observed, kept or performed. Optionor shall have the right to have
its representatives accompany Optionee, Optionee’s

 

10



--------------------------------------------------------------------------------

Affiliates and/or Optionee’s Agents on any on-site inspection. Optionee,
Optionee’s Affiliates and/or Optionee’s Agents shall not, in any unreasonable
manner or fashion prior to the Closing Date, disrupt the operation and/or
management of the Property. If at any time prior to Closing, Optionee,
Optionee’s Affiliates and/or Optionee’s Agents cause any damage to the Property,
Optionee shall, at its sole cost and expense, immediately restore the Property,
to the satisfaction of Optionor, to the same condition as it existed immediately
prior to the occurrence of such damage. Notwithstanding the foregoing, Optionee
shall not be obligated to restore the Property or indemnify Optionor in
connection with any damage, liability, or claim resulting (a) from any active
negligence or willful misconduct of Optionor Indemnitees, or (b) from any
discovery of any Hazardous Materials contamination or other adverse conditions
on or about the Property (but such freedom from restoration and indemnification
obligations shall not extend to the exacerbation of any such Hazardous Materials
contamination or adverse conditions caused or contributed to by Optionee,
Optionee’s Affiliates, and/or Optionee’s Agents). This Section 4.5 shall survive
the Closing or termination of this Agreement for any reason, notwithstanding any
other provisions herein to the contrary.

 

  5.

TITLE AND ESCROW

Escrow for this transaction (“Escrow”) shall be with First American Title
Insurance Company (“Escrow Holder” or “Title Company”), which is located at 6683
Owens Drive, Pleasanton, California 94588, Attn: Diane Burton. Concurrently with
the execution of this Agreement by both parties, the parties shall deposit with
Escrow Holder a fully signed original, or counterpart originals, of this
Agreement, together with the First Installment. Escrow shall open as of the date
upon which Escrow Holder has received a fully signed original, or counterpart
originals, of this Agreement, accompanied with the Independent Consideration.
Escrow Holder is hereby authorized and instructed to act in accordance with the
provisions of this Agreement, as the same may be amended in writing by the
parties, which Agreement, together with any separate escrow instructions
submitted by a party, shall constitute Escrow Holder’s escrow instructions,
provided however, that if there is a conflict between a party’s individual
escrow instructions and this Agreement, this Agreement will control.

 

  6.

PERMITTED TITLE EXCEPTIONS

Not later than ten (10) calendar days after the date hereof Optionor shall
deliver to Optionee a preliminary report with respect to the Property issued by
the Escrow Holder, together with legible copies of all documents constituting
exceptions to title referred to therein (the “Title Report”). Optionee shall
have a period of twenty (20) calendar days after delivery of the Title Report in
which to review and approve same. Optionee shall advise Optionor within said
period as to any exceptions to title that are unacceptable to Optionee.
Optionee’s failure to so advise Optionor within said twenty (20) calendar day
period shall be deemed to constitute Optionee’s deemed objection of the
condition of title as described in the Title Report. Upon receipt of notice of
Optionee’s objections or deemed objections to title, Optionor may elect to
undertake to use good faith efforts to remove any exceptions to title objected
to by Optionee or deemed to have been objected to by Optionee prior to Closing
Date, by giving notice to Optionee with ten (10) calendar days after delivery to
Optionor of Optionee’s objections. If Optionor does not so notify Optionee
within such ten (10) calendar day period, Optionee may, by notice to Optionor
given by not later than ten (10) calendar days after expiration of the previous
ten (10) calendar

 

11



--------------------------------------------------------------------------------

day period, or the Approval Date, elect either (1) to proceed with the purchase
and waive its title objections, or (2) to cancel this Agreement and receive back
the First Installment to the extent paid by Optionee. Failure of Optionee to so
notify Optionor within said period as to its election shall be deemed an
election to cancel this Agreement. All exceptions to title set forth in the
Title Report that are approved by Optionee pursuant to this Section 6 shall be
collectively referred to as the “Permitted Title Exceptions.” Notwithstanding
the foregoing, or any other provisions of this Agreement to the contrary, in no
event shall the Permitted Title Exceptions include, and Optionor shall remove,
at or before the Close of Escrow, and shall cause the Property to be delivered
free and clear of any of the following: (a) unpaid taxes and assessments, except
those to be prorated as of the Closing Date in accordance with Section 8.4.2
hereof; (b) any mortgage, deed of trust, or other instrument securing any
financial obligation of any party other than Optionee, (c) any tax liens,
abstracts of judgments, mechanics’ liens or similar liens or encumbrances which
require any monetary payment to remove or release, and (d) any notices of
default, foreclosure notices, or similar notices reflecting any action being
taken to assert or foreclosure upon any lien or encumbrance.

The Permitted Title Exceptions shall also include all the following exceptions
to title:

6.1 Any additional exceptions set forth in any supplement to the Title Report
that are not set forth in the Title Report and are not otherwise Permitted Title
Exceptions as provided in this Article 6, provided such exceptions are not
specifically disapproved by written notice from Optionee to Optionor given no
later than fifteen (15) days following the date of delivery to Optionee of such
supplement to the Title Report, together with copies of any such new title
exception or title exceptions (each a “Supplemental Title Defect”), provided,
however, that Optionee shall not have the right to disapprove any such
additional exception to title unless such exception would materially and
adversely affect the development, use, operation or ownership of the Property,
or increase Buyer’s proforma development budget by more than $50,000 in the
aggregate. However, in no event shall Optionee have the right to disapprove a
title exception created or caused to be created by Optionee, Optionee’s Agents
or Optionee’s Affiliates. If any Supplemental Title Defect is disapproved by
Optionee, then, unless Optionor advises Optionee within five (5) business days
after Optionor’s receipt of Optionee’s notice that Optionor will cause such
title exception to be removed prior to the Closing Date, or Optionee waives its
disapproval within such period of time, this Agreement shall terminate and
neither party shall have any further rights, duties or obligations under this
Agreement or with respect to the Property, except as otherwise specifically set
forth herein;

6.2 Mechanic’s liens, judgment liens or other encumbrances arising from work
performed by or at the direction of Optionee or any of Optionee’s Agents or
Optionee’s Affiliates;

6.3 The Memorandum of Agreement.

 

  7.

CONDITIONS TO CLOSE OF ESCROW

7.1 Optionee Conditions. Optionee’s obligation to acquire the Property, and the
Close of Escrow thereof, shall be conditional and contingent upon the
satisfaction, or waiver

 

12



--------------------------------------------------------------------------------

by Optionee, as and when required below, of each of the following conditions
(collectively, the “Optionee Conditions”):

7.1.1 Representations and Warranties. As of the Close of Escrow, the
representations and warranties of Optionor set forth in Article 9 below and
expressly set forth elsewhere in this Agreement shall be true and correct in all
material respects, except with respect to those matters waived or deemed waived
by Optionee pursuant to the provisions of Article 9 below.

7.1.2 Title Insurance. Title Company shall be committed to issue to Optionee, as
of the Close of Escrow, a CLTA Owner’s Policy of Title Insurance with liability
limits equal to the Purchase Price, insuring fee title to the Property as being
vested in Optionee, together with any easements appurtenant, subject only to the
Permitted Title Exceptions (the “Title Policy”). Notwithstanding the foregoing,
Optionee shall have the right to obtain an ALTA Extended Owner’s Policy of Title
Insurance (“ALTA Policy”) in lieu of the CLTA Owner’s Policy of Title Insurance,
provided that Optionee’s decision to obtain an ALTA Policy and endorsements
thereto shall not be deemed a Optionee Condition and shall not affect in any way
the date for the Close of Escrow set forth in this Agreement.

7.1.3 Satisfaction of Optionor’s Obligations. Optionor shall have timely
satisfied all of its obligations under Section 8.3 below.

7.1.4 Legal Parcel. The Property shall constitute a legal parcel under the
California Subdivision Map Act (California Government Code Section 66411, et.
seq.

7.1.5 First Stage Closure. Optionee shall have obtained written evidence from
all applicable Authorities responsible for overseeing and approving the First
Stage Closure that such Closure has been effected and approved. [NOTE: DETAILS
AND ISSUES (INCLUDING PROPOSED TIMELINE FOR CLOSURE) TO BE FURTHER ANALYZED AND
CONFIRMED DURING DUE DILIGENCE TO ADDRESS POST CLOSING OBLIGATIONS AND REMEDIES
FOR NON-PERFORMANCE.

Except as otherwise provided in Article 20 herein, if any of the Optionee
Conditions have not been satisfied or waived in writing by Optionee prior to the
Closing Date, as such Closing Date may be extended as provided in Section 8.1
below, then this Agreement and the Escrow shall automatically terminate. Subject
to the terms and conditions of Article 20 herein, in the event of the
termination of this Agreement by reason of the failure of any such Optionee
Condition, Optionor shall return the Option Consideration to Optionee, each
party shall pay one-half of any escrow and title cancellation charges, and
neither party shall have any further rights, duties or obligations under this
Agreement, except with respect to those obligations which are specified to
survive the termination of this Agreement. Notwithstanding the foregoing, where
the Optionee Condition described in Section 7.1.5 above has not been timely
satisfied, either Optionor or Optionee shall have the right, in its sole
discretion, to extend the Closing Date in order to provide additional time in
which to satisfy such Optionee Condition upon written notice to Optionee given
no later than five (5) business days prior to the Closing Date, provided that in
no event shall such extension of the Closing Date be for a period of more than
ninety (90) calendar days.

 

13



--------------------------------------------------------------------------------

7.2 Optionor Conditions. Optionor’s obligation to sell the Property to Optionee,
and the Close of Escrow thereof, shall be conditional and contingent upon the
satisfaction, or written waiver by Optionor in Optionor’s sole discretion, as
and when required below, of each of the following conditions (collectively, the
“Optionor Conditions”):

7.2.1 Exercise of the Option. Optionee shall have delivered the Option Exercise
Notice within the Option Term.

7.2.2 Representations and Warranties. The representations and warranties of
Optionee expressly set forth in this Agreement shall be true and correct in all
material respects.

7.2.3 Satisfaction of Optionee’s Obligations. Optionee shall have timely
satisfied all of its obligations under Section 8.2 below.

Except as otherwise provided in Article 20 herein, if any of the Optionor
Conditions have not been satisfied or waived in writing by Optionor prior to the
Closing Date, as such Closing Date may be extended as provided in Section 8.1
below, then this Agreement and the Escrow shall automatically terminate. Subject
to the terms and conditions of Article 20 herein, in the event of the
termination of this Agreement by reason of the failure of any such Optionor
Condition, Optionor shall retain the Option Consideration, each party shall pay
one-half of any escrow and title cancellation charges, and neither party shall
have any further rights, duties or obligations under this Agreement, except with
respect to those obligations which are specified to survive the termination of
this Agreement.

 

  8.

CLOSE OF ESCROW

8.1 Closing Date. Provided that the Option has been validly exercised as
provided in Article 1 above, the close of Escrow (the “Closing” or “Close of
Escrow”) for the Property shall occur on or before the earlier of the following
(as applicable, the “Closing Date”): (i) thirty (30) days following Optionee’s
receipt of Tentative Map Approval, (ii) 180 days following the City’s approval
of a general plan amendment that would permit residential use of the Property;
provided, however, that this Section 8.1(ii) shall not apply, and be null and
void and of no further force or effect, if no Entitlement Default (as defined
below) has occurred prior to such 180th day, or (iii) eighteen (18) months
following the Approval Date. For purposes of this Agreement, the defined term
“Closing” or the “Close of Escrow” shall mean the recordation of the Grant Deed
(hereinafter defined in Section 8.3).

8.1.1 Notwithstanding the foregoing, Optionee shall have the right to extend the
Closing Date for as many as five (5) separate extensions of one (1) month each.
Optionee shall exercise such right by doing both of the following at least five
(5) business days prior to the date otherwise scheduled as the Closing Date
(taking into account any prior extensions exercised by Optionee): (1) giving
written notice of such extension to Optionor and Escrow Holder; and
(2) depositing with Escrow Holder the sum of One Hundred Thousand Dollars
($100,000) (each, an “Extension Payment”). Upon Optionee’s making an Extension
Payment, the Extension Payment shall be released to Optionor immediately, shall
be deemed immediately earned by Optionor as an extension fee, shall be
non-refundable (unless escrow fails

 

14



--------------------------------------------------------------------------------

to close due solely to Optionor’s default of its obligations under this
Agreement, or as otherwise expressly set forth in this Agreement), and shall not
be credited against the Purchase Price at Closing.

8.2 Optionee’s Obligations. In addition to any other obligations of Optionee
contained in this Agreement, on or before one (1) business day prior to the
Closing Date, Optionee hereby covenants and agrees to deposit with Escrow Holder
the following:

8.2.1 The Closing Payment;

8.2.2 Executed (and acknowledged, where required) counterpart originals of the
General Assignment (hereinafter defined), the Memorandum of Agreement, and the
Lease attached hereto as Exhibit E; and

8.2.3 All other documents and sums required hereunder or otherwise reasonably
required by Escrow Holder or the Title Company to be deposited by Optionee to
carry out the Closing of the Escrow in accordance with this Agreement.

8.3 Optionor’s Obligations. Optionor shall deposit all sums and documents and
perform all other acts necessary on the part of Optionor so that the Close of
Escrow shall close by the date specified herein, including, without limitation,
the following:

8.3.1 A grant deed, duly executed by Optionor and acknowledged, conveying the
Property to Optionee free and clear of all encumbrances except the Permitted
Title Exceptions, in the form of the grant deed attached hereto as Exhibit C and
incorporated herein by this reference (the “Grant Deed”);

8.3.2 An affidavit or qualifying statement, which satisfies the requirements of
Paragraph 1445 of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder, duly executed by Optionor (the “Certificate of Non
Foreign Status”);

8.3.3 A California Franchise Tax Board Form CA 597-W to satisfy the requirements
of California Revenue and Taxation Code Section 18662, duly executed by Optionor
(the “Exemption Certificate”);

8.3.4 Executed (and acknowledged, where required) counterpart originals of the
General Assignment and the Lease attached hereto as Exhibit E;

8.3.5 Optionor’s portion of the Escrow fees, prorations, and other charges
related to the Closing, except that Optionor may instruct Escrow Holder to
deduct such closing costs and prorations from the Closing Payment;

8.3.6 An Assignment and Assumption of the Remediation Agreement described in
Section 4.3.3 above in the form attached hereto as Exhibit F.

8.3.7 All other documents required hereunder or otherwise reasonably required by
Escrow Holder or the Title Company to be deposited by Optionor to carry out the
Closing of the Escrow under this Agreement.

 

15



--------------------------------------------------------------------------------

8.4 Escrow Holder’s Obligations. When all items and funds required to be
deposited by Optionee and Optionor pursuant to this Article 8 have been
delivered into Escrow, Escrow Holder shall perform the following duties:

8.4.1 Escrow Holder shall (i) disburse to Optionor the Closing Payment, less
that portion of the Option Consideration previously released to Optionor, and
less Optionee’s and Optionor’s share of the closing costs and prorations per
Section 8.4.3. hereof; (ii) record the Grant Deed and the Memorandum of
Agreement, in that order, in the Official Records of the County, (iii) deliver
the insurance certificates to Optionor, (iv) deliver the original Certificate of
Non-Foreign Status, the Exemption Certificate, and the General Assignment to
Optionee, and (v) disburse all other funds and instruments to the party entitled
thereto.

8.4.2 Escrow Holder shall prorate as of the Close of Escrow, on the basis of a
thirty (30) day month and using the latest available tax bills, real property
taxes and assessments for the current fiscal year and the annual installment of
any bonded indebtedness, as applicable.

8.4.3 Escrow Holder shall (i) charge Optionor with all County documentary
transfer taxes and one-half (1/2) of any City transfer taxes, and the cost of
the premium for the standard coverage portion of the Title Policy, and
(ii) charge Optionee the entire cost of the premium for the extended coverage
portion of the Title Policy, including any ALTA survey and any title
endorsements desired by Optionee, all recording charges, one-half (1/2) of any
City transfer taxes, and all Escrow fees and other closing costs.

If there are any errors or omissions in the prorations of taxes, bonds, and
assessments, or in the event any supplemental tax is levied following the Close
of Escrow, then promptly upon the discovery of the error or omission, or upon
issuance of the supplemental tax bill, and within ten (10) days of written
demand, the parties shall make any adjustments and pay any funds as are required
to comply with the provisions of this Section 8.4 in order to correct such error
or omission or to have the responsible party pay the applicable amount. The
parties’ obligations set forth in this Section 8.4 shall survive the Closing.

8.5 Supplemental Taxes. Supplemental taxes for the period prior to the Close of
Escrow shall be paid by Optionor and supplemental taxes for the period from and
after the Close of Escrow shall be paid by Optionee. The parties’ obligations
set forth in this Section 8.5 shall survive the Closing.

8.6 Escrow Holder’s Reporting Obligations. For purposes of complying with
Section 6045 of the Internal Revenue Code of 1986, as amended, Escrow Holder
shall be deemed the “person responsible for closing the transaction,” and shall
be responsible for obtaining the information necessary to file with the Internal
Revenue Service Form 1099-S, “Statement for Recipients of Proceeds From Real
Estate, Broker and Barter Exchange Transaction”. Escrow Holder shall also be
responsible to prepare and deliver to Optionee for execution appropriate “Change
in Ownership” forms required by the County or the State of California in
connection with the transactions contemplated hereby. Escrow Holder shall
provide evidence to the parties of Escrow Holder’s compliance with this
Section 8.6.

 

16



--------------------------------------------------------------------------------

8.7 Optionee Documents. If this Agreement is terminated for any reason other
than Optionor’s default, Optionee shall deliver to Optionor, without
representation or warranty as to the accuracy or completeness thereof, and at no
cost to Optionor, copies of all studies, tests, surveys, applications, maps,
agreements, plans and other documents related to the Property in Optionee’s
possession or control (collectively, the “Optionee Documents”), as well as the
Hazardous Materials Documents and the Property Documents, whether previously
delivered to Optionee by Optionor or obtained by Optionee in connection with its
investigations of the Property prior to the Approval Date or otherwise. Upon
written request of Optionor, Optionee shall assign to Optionor, without
representation or warranty as to the accuracy or completeness thereof, all
right, title and interest of Optionee in and to all or any portion of such
documents as specified by Optionor; provided, however, that the Optionee
Documents shall not include (i) any plans, schematics, elevations or other
drawings for the Units Optionee intends to construct on the Property;
(ii) Optionee’s internal financial projections with respect to the Property;
(iii) Optionee’s internal marketing studies, it being acknowledged and
understood that third party marketing studies shall be considered part of
Optionee Documents; (iv) items that are Optionee Documents but are protected by
the attorney-client privilege or are attorney work-product; or (v) other
proprietary information of Optionee.

8.8 Escrow Cancellation Charges. If the Escrow shall fail to close by reason of
the default of either party hereunder, the defaulting party shall be liable for
all Escrow and title cancellation charges. If the Escrow shall fail to close for
any other reason, including, without limitation, the failure of any condition
precedent set forth herein, each party shall be liable for one-half (1/2) of all
Escrow and title cancellation charges.

 

  9.

OPTIONOR’S REPRESENTATIONS AND WARRANTIES.

Optionor hereby represents and warrants to Optionee as of the Effective Date, as
follows:

9.1 Due Authorization. Optionor is a limited liability company, duly organized,
validly existing and in good standing under the laws of the State of Delaware,
is qualified to transact business in the State of California, and has the full
power and authority to enter into and carry out the agreements contained in, and
the transactions contemplated by, this Agreement. The person or persons signing
this Agreement and any documents and instruments in connection herewith on
behalf of Optionor have full power and authority to do so. This Agreement has
been duly authorized and executed by Optionor, and upon delivery to and
execution by Optionee shall be a valid and binding agreement of Optionor.

9.2 No Conflict. The execution, delivery and performance by Optionor of this
Agreement and such other instruments and documents to be executed and delivered
in connection therewith does not, and will not, result in any violation of or
conflict with any provisions of any agreement of Optionor or any mortgage, deed
of trust, indenture, lease, security agreement, or other instrument, covenant,
obligation or agreement to which Optionor is subject.

9.3 No Condemnation or Litigation. To the actual knowledge of Optionor, other
than proceedings relating to the acquisition of rights of way required for the
development of the Property, there is no suit, action, arbitration, legal,
administrative or other proceeding or

 

17



--------------------------------------------------------------------------------

governmental investigation, formal or informal, including, without limitation,
eminent domain, condemnation, assessment district or zoning change proceeding,
pending or threatened in writing, or any judgment, moratorium or other
government policy or practice which affects the Property or Buyer’s anticipated
development of the Property.

9.4 No Violations of Law. To the actual knowledge of Optionor (a) there are no
uncured notices that have been served by any governmental authority of
violations of law, rules or regulations that would affect the Property or any
portion thereof, and (b) there is no pending or threatened suit, action, or
arbitration, or other governmental condemnation or assessment district
proceeding that would affect the Property.

9.5 Property Disclosures. The Property Documents and the Hazardous Materials
Documents set forth certain disclosures of Optionor with respect to the Property
(the “Property Disclosures”). Optionor makes no representation or warranty that
the Property Disclosures contain a complete listing of (i) all matters which may
be relevant or important to Optionee in its acquisition and development of the
Property, it being agreed that the terms of Article 4 and Article 11 shall
control with respect to such matters, and (ii) all matters which must be
disclosed to Optionee’s purchasers and successors in interest, it being
understood and agreed that Optionee shall be fully liable and responsible for
determining and making all such disclosures pursuant to the terms of this
Agreement and applicable law.

9.6 No Fraudulent Transfer. Optionor is not entering into the transactions
described in this Agreement with an intent to defraud any creditor or to prefer
the rights of one creditor over any other. Optionor and Optionee have negotiated
this Agreement at arms length and the consideration paid represents fair value
for the assets to be transferred.

9.7 Leases or Other Agreements. There are (i) no leases or other agreements
permitting possession or occupancy of all or any portion of the Property by any
third party which shall survive the Close of Escrow, and (ii) no contracts or
other agreements for management, operations, services, supplies or materials
affecting the use, operation or management of the Property which shall survive
the Close of Escrow. Prior to the Close of Escrow, Optionor shall not encumber
the Property or enter into any new contract, lease, license, easement or other
agreement relating to the use, development, occupancy or possession of the
Property which would survive the Close of Escrow without the prior written
consent of Optionee, which consent may be withheld in Optionee’s sole
discretion.

9.8 Third Party Rights. No third party has an option to purchase, right of first
refusal, right of first offer or other similar right with respect to all or a
portion of the Property, and Optionor has entered into no other contracts for
the sale of all or any portion of the Property with any third party which is in
effect as of the Effective Date. Prior to the Close of Escrow, Optionor shall
not enter into any option to purchase, right of first refusal, right of first
offer or other similar agreement with respect to the purchase and sale of the
Property or any other agreement that would render Optionor unable to convey the
Property to Optionee at the Close of Escrow.

9.9 Remediation Agreement. Optionor changed its name from FASL to Spansion LLC,
a Delaware limited liability company, and therefore holds the beneficial
interests

 

18



--------------------------------------------------------------------------------

of FASL under the Remediation Agreement, and possesses the power and authority
to assign the Remediation Agreement to Optionee in the manner contemplated by
this Agreement. To the best of Optionor’s actual knowledge, the Remediation
Agreement is in full force and effect in accordance with its terms. Optionor is
not in material default under the Remediation Agreement, and Optionor has no
actual knowledge that there is currently any default or breach by AMD under the
Remediation Agreement. To the best of Optionor’s actual knowledge, there exists
no fact or condition which, with the passage time, giving of notice or both,
would constitute a default or breach by either AMD or Optionor under the
Remediation Agreement. Except for this Agreement, Optionor has not alienated,
encumbered, transferred, assigned or otherwise conveyed its interest in the
Remediation Agreement or any portion thereof, nor entered into any agreement to
do so which is still in effect, nor shall Optionor do so prior to the Closing.

As used in this Article 9, the term “actual knowledge of Optionor” means and is
limited to the actual knowledge of Terry Maloney as of the Effective Date, who
is the person most likely to possess actual knowledge of all such matters on
behalf of Optionor. The foregoing representations and warranties shall survive
the Close of Escrow for a period of twelve (12) months following the Close of
Escrow after which time such representations and warranties shall terminate and
be of no further force or effect except with respect to claims made in writing
delivered to Optionor within such twelve (12) month period.

It is agreed that the obligation of Optionee to acquire the Property is
conditioned upon the accuracy, in all material respects and as of the Closing
Date, of all of Optionor’s warranties and representations. Notwithstanding the
foregoing, any fact, condition or circumstance known by or disclosed to Optionee
as of the Approval Date, and contradicting or rendering untrue (in whole or in
part) any warranty or representation made by Optionor under this Agreement,
shall render such warranty or representation superseded and of no effect to the
full extent of such contradiction or untruth. If at any time prior to Closing,
Optionee discovers that any warranty or representation made in this Agreement by
Optionor is materially untrue, Optionee may within five (5) business days after
discovery of the same, provide Optionor with written notice of Optionee’s
intention to terminate. Optionee’s failure to deliver such written notice within
such five (5) business day period shall be conclusively deemed Optionee’s
acceptance of such matters and waiver of any Claims and Damages relating to or
arising out of Optionor’s making any untrue representation or warranty, the
parties agreeing that the California Civil Code Section 1542 release set forth
at Section 4.2.2 hereof shall apply to such waiver. Upon receipt of such written
notice, Optionor may elect to use reasonable efforts, but only after the
Approval Date, to cure or remedy any such untrue representation or warranty
within the earlier of (i) thirty (30) days of its receipt of such notice, or
(ii) the Closing Date, which may, at Optionor’s election, be extended for a
reasonable period of time not to exceed ninety (90) days, to enable Optionor to
cure or remedy such untrue representation or warranty. If after having received
written notice of such untrue representation or warranty by Optionee, Optionor
elects not to cure or fails to cure any such untrue representation or warranty
first discovered by Optionee prior to the Closing (as the same may be extended
as set forth above), then Optionee shall have the right, as Optionee’s sole
remedy, to either (a) cancel and terminate this Agreement by written notice to
Optionor and Escrow Holder, in which event this Agreement shall terminate,
Escrow Holder or Optionor shall return the Option Consideration to Optionee, and
Optionee shall have the right to seek to recover its actual out of pocket costs
in entering into and performing the terms and conditions of this

 

19



--------------------------------------------------------------------------------

Agreement, but in no event shall Optionee be entitled to recover consequential
or punitive damages arising out of such untrue representation or warranty, or
(b) to proceed to close the Escrow otherwise in accordance with the terms of
this Agreement without reduction of the Purchase Price, and in such event,
Optionee hereby agrees to waive any and all Claims and Damages relating to or
arising out of Optionor’s making of an untrue representation or warranty, the
parties agreeing that the California Civil Code Section 1542 release set forth
at Section 4.2.2 hereof shall apply to such waiver and release.

 

  10.

OPTIONEE’S REPRESENTATIONS AND WARRANTIES.

Optionee hereby represents and warrants to Optionor as of the Effective Date and
the Closing Date, as follows, all of which representations and warranties shall
survive (i) the termination of this Agreement, (ii) the Close of Escrow, and/or
(iii) the delivery of the Grant Deed:

10.1 Due Authorization. Optionee is a limited liability company, duly organized,
validly existing and in good standing under the laws of the State of California,
is qualified to transact business in the State of California, and has the full
power and authority to enter into and carry out the agreements contained in, and
the transactions contemplated by, this Agreement. The person or persons signing
this Agreement and any documents and instruments in connection herewith on
behalf of Optionee have full power and authority to do so. This Agreement has
been duly authorized and executed by Optionee, and upon delivery to and
execution by Optionor shall be a valid and binding agreement of Optionee.

10.2 Due Execution. The execution, delivery and performance by Optionee of this
Agreement and such other instruments and documents to be executed and delivered
in connection herewith by Optionee does not, and will not, result in any
violation of or conflict with any provisions of any agreement of Optionee or any
mortgage, deed of trust, indenture, lease, security agreement, or other
instrument, covenant, obligation or agreement to which Optionee is subject.

10.3 Bankruptcy or Insolvency. Optionee has not made a general assignment for
the benefit of creditors, filed any voluntary petition in bankruptcy or suffered
the filing of an involuntary petition by its creditors, suffered the appointment
of a receiver to take possession of substantially all of its assets, suffered
the attachment or other judicial seizure of substantially all of its assets,
admitted its inability to pay its debts as they come due, or made an offer of
settlement, extension, or compromise to its creditors generally.

10.4 Preliminary Due Diligence. Optionee has evaluated and priced its offer to
purchase the Property from Optionor after reviewing preliminary information
provided by its broker and by Optionor, as well as its evaluation of other
public information and its knowledge of the market, entitlements requirements
and groundwater contamination issues respecting future use of the site.
Specifically, Optionee makes the following representations and warranties to
Optionor:

10.4.1 Optionee has conducted, or will prior to the Closing Date conduct, a
reasonable review of Optionor’s on-line due diligence documents.

 

20



--------------------------------------------------------------------------------

10.4.2 Optionee understands that the Property requires rezoning.

10.4.3 Optionee understands that there is groundwater contamination, that said
condition will require approval from the appropriate public agencies to permit
residential development and that the site contains a groundwater treatment
facility and test wells that will need to operate for the foreseeable future.

10.4.4 Optionee understands that Optionor makes no representations regarding
relocation of the groundwater treatment facility and test wells, that Optionee
will conduct its own due diligence on such and intends to either build around
the existing treatment facility and test wells or relocate them, if allowed, at
its sole cost.

10.4.5 Optionee understands that there is asbestos and potentially lead in the
buildings and other improvements on the Property, and that Optionee will be
responsible for the cost of remediating said Hazardous Materials conditions,
which it has considered in pricing its offer.

 

  11.

PROPERTY “AS-IS”

11.1 “As-Is” Sale. Except as specifically set forth in Article 9 above, and
subject to Optionee’s right to disapprove the condition of the Property prior to
the Approval Date pursuant to the terms of Article 2 hereof and the receipt of
the Closures as and when required under this Agreement, Optionee acknowledges
and agrees that neither Optionor, nor any of Optionor Indemnitees nor any person
acting or purporting to act as agent or representative of Optionor, has made any
representation, warranty, promise or statement of any kind whatsoever, express
or implied, to Optionee or any of Optionee’s Affiliates or Optionee’s Agents, or
upon which Optionee or any of Optionee’s Agents or Optionee’s Affiliates have
relied or will rely in any respect regarding this Agreement, the Property, the
condition of the Property, the zoning for the Property, the payment of school
fees or any other impact fees, the grading plans, the income, profit and/or
development potential for the Property, the Property Documents, the Hazardous
Materials Documents, the soils condition or subsoils condition of the Property,
the presence or absence of any Hazardous Materials in, on, under or about the
Property, or any other matter whatsoever with respect to the Property.

ACCORDINGLY, OPTIONEE EXPRESSLY ACKNOWLEDGES AND AGREES THAT, SUBJECT TO
(A) OPTIONOR’S REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN ARTICLE 9
ABOVE, AND (B) OPTIONEE’S RIGHT TO DISAPPROVE THE CONDITION OF THE PROPERTY
PRIOR TO THE APPROVAL DATE PURSUANT TO THE TERMS OF ARTICLE 2 HEREOF, OPTIONEE
IS PURCHASING THE PROPERTY “AS IS”, AND “WITH ALL FAULTS”, AFTER SUCH
INSPECTION, ANALYSIS, EXAMINATION AND INVESTIGATION AS OPTIONEE DEEMS DESIRABLE
OR NECESSARY, AND EXPRESSLY WITHOUT OPTIONOR’S COVENANT, WARRANTY OR
REPRESENTATION AS TO PHYSICAL CONDITION, ENTITLEMENTS, UTILITIES, TITLE, LEASES,
RENTS, REVENUES, INCOME, EXPENSES, OPERATION, ZONING OR OTHER REGULATION,
COMPLIANCE WITH LAW, SUITABILITY OR FITNESS FOR PARTICULAR PURPOSES OR ANY OTHER
MATTER WHATSOEVER. OPTIONEE ACKNOWLEDGES AND AGREES THAT OPTIONEE IS A
SOPHISTICATED

 

21



--------------------------------------------------------------------------------

RESIDENTIAL REAL ESTATE DEVELOPER WITH EXPERIENCE IN THE ACQUISITION,
INVESTIGATION AND DEVELOPMENT OF REAL PROPERTY SIMILAR TO THE PROPERTY. OPTIONEE
EXPRESSLY ACKNOWLEDGES THAT IT HAS BEEN OR PRIOR TO THE APPROVAL DATE SHALL HAVE
BEEN AFFORDED AMPLE OPPORTUNITY TO INSPECT, ANALYZE AND INVESTIGATE ALL ASPECTS
OF THE PROPERTY AND CONDITIONS RELEVANT THERETO, AND OPTIONEE SHALL RELY ON
OPTIONEE’S OWN INVESTIGATION AND INSPECTION, AND ALL MATTERS RELATING THERETO.
EXCEPT AS SPECIFICALLY SET FORTH IN ARTICLE 9 OF THIS AGREEMENT, OPTIONOR MAKES
NO REPRESENTATION OR WARRANTY CONCERNING THE ACCURACY OR COMPLETENESS OF ANY
PLANS, STUDIES, REPORTS OR OTHER PROPERTY DOCUMENTS OR HAZARDOUS MATERIALS
DOCUMENTS DELIVERED TO OPTIONEE BY OPTIONOR OR BY ANY AGENTS AND AFFILIATES OF
OPTIONOR, AND OPTIONEE HEREBY RELEASES (THE PARTIES AGREEING THAT THE CALIFORNIA
CIVIL CODE SECTION 1542 RELEASE SET FORTH AT SECTION 4.2.2 HEREOF SHALL APPLY TO
SUCH RELEASE) AS OF THE CLOSE OF ESCROW, OPTIONOR INDEMNITEES FROM ANY LIABILITY
WHATSOEVER WITH RESPECT TO ANY SUCH REPORTS INCLUDING, WITHOUT LIMITATION, ANY
MATTERS SET FORTH IN SUCH REPORTS, OR THE ACCURACY OR COMPLETENESS OF ANY SUCH
REPORTS.

 

  12.

GENERAL ASSIGNMENT

Optionor agrees, concurrently with the Closing of the Property, to assign to
Optionee all of Optionor’s right, title and interest, if any, in and to all
assignable warranties, guaranties, licenses, permits, plans, maps, entitlements,
and approvals relating to the Property, and any other documents and instruments
pertaining to the Property, pursuant to and in accordance with the terms and
provisions of the General Assignment in the form of Exhibit D attached hereto
and incorporated herein by this reference (the “General Assignment”).

 

  13.

LAND USE APPROVALS

13.1 Right to Pursue Entitlements. Optionee shall have the right (but only with
the prior written consent of Optionor, which Optionor may withhold in its sole
discretion) prior to the giving of the Approval Notice to pursue, at Optionee’s
sole cost and expense (including, but not limited to, agency costs, engineering
and consultant support costs, vapor sampling costs, and costs relating to the
preparation and approval of the health risk assessment required in connection
with Optionee’s proposed development), any and all land use approvals necessary
or desirable in connection with Optionee’s proposed development of the Property
in accordance with the terms and provisions of this Article 13. Notwithstanding
the foregoing, prior to the Approval Date, Optionor hereby consents to Optionee
pursuing land use approvals and entitlements with the City of Sunnyvale (“City”)
that are consistent with Optionee’s Plan (as defined below) in accordance with
the terms and provisions of this Article 13. Optionee shall have the express
right (without the prior consent of Optionor) from and after the giving of the
Approval Notice to pursue, at Optionee’s sole cost and expense, any and all land
use approvals necessary or desirable in connection with Optionee’s Plan in
accordance with the terms and provisions of this Article 13. Optionor shall use
commercially reasonable efforts to cooperate with Optionee prior to the Close of
Escrow (at no cost or expense to Optionor) in Optionee’s

 

22



--------------------------------------------------------------------------------

efforts to obtain such any such land use approvals. Optionor and Optionee
understand and agree that in pursuing land use permits and approvals with the
City and the Regional Water Quality Control Board (the “RWQCB”), all
applications made by either party shall be for residential use of the Property,
which entitlements the parties agree would be in the best interests of both
parties.

13.2 Applications Prior To Approval Date. Prior to the date of this Agreement,
Optionor has been pursuing an application for a general plan amendment change
and a zoning change to residential (ITR3) zoning for the Property, and has
received the Sunnyvale City Council’s approval for the Property to commence
studying conversion to residential use. The City is also considering a general
plan amendment with respect to property surrounding the Property that includes a
change to residential use. Optionor agrees to pursue such general plan amendment
and zoning change applications until the Approval Date.

13.3 Applications After Approval Date. From and after the Approval Date,
Optionee will take over responsibility for pursuing such general plan amendment
and zoning change and pursuing a tentative subdivision map allowing for the
development of the Property with a combination of townhouses and small parcel
detached homes with a development density of approximately 8 to 18 residential
units per acre, together with an incidental commercial component (“Optionee’s
Plan”), with conditions to development that are acceptable to Optionee (the
“Tentative Map”), any and all other land use approvals and other entitlements
related to such general plan amendment, zoning change and Tentative Map, all at
Optionee’s sole cost and expense in a commercially reasonable and diligent
manner. For purposes of this Agreement, “Tentative Map Approval” shall mean that
the City have given final approval of the Tentative Map and all appeal periods
for such final approval have expired without the filing of any challenge or
appeal (or if a challenge or appeal has been filed, then “Approved” shall mean
that such challenge or appeal has been resolved on terms reasonably satisfactory
to Optionee). Without limiting the generality of the foregoing, Optionor shall
not be obligated to execute any subdivision agreements or post any subdivision
bonds or other security as may be necessary to obtain approval of any parcel map
or subdivision map, all of which obligations shall be the obligations of
Optionee. In addition, Optionor shall have no obligation to pay any costs or
fees that are required to be paid in connection with the recordation of any
parcel map or subdivision map, all of which costs and fees shall be the
obligation of Optionee. From and after the Approval Date, Optionee shall keep
Optionor and its designated representatives informed by any reasonable means
(including, without limitation, by telephone or e-mail) of the progress of
Optionee’s applications for land use approvals and entitlements, and shall meet
with Optionor and its designated representatives (in person or by conference
call) no less frequently than monthly to discuss same.

13.4 Optionor’s Processing and Approval Rights. Optionee acknowledges and agrees
that Optionor and its designated representatives shall have the right to appear
at all meetings with and hearings before any governmental agencies or regulators
regarding any such applications, at all times prior to Close of Escrow;
provided, however, that prior to the Closing Optionor shall have the sole right
(subject to Optionee’s rights under Section 13.5 below), to apply for, pursue,
negotiate with, and obtain from the RWQCB and, if deemed reasonably necessary by
Optionor, the Environmental Protection Agency (“EPA”), approvals to permit

 

23



--------------------------------------------------------------------------------

residential development of the Property, so long as Optionor keeps Optionee and
its designated representatives informed by any reasonable means (including,
without limitation, by telephone or e-mail) of the progress of such
communications, enters into comprehensive discussions with Optionee when
reasonably requested by Optionee, and provides Optionee with reasonable notice
and an opportunity to participate in such communications. Said efforts by
Optionor shall be consistent with Optionee’s Plan, the Tentative Map, and all
related entitlements being pursued by Optionee, except as provided below. As
part of said efforts, following negotiations as contemplated in this
Section 13.4 and in Section 13.5 below, Optionor shall make formal submission to
the RWQCB (and, if applicable, the EPA) at such time as it reasonably appears to
Optionor that the RWQCB is willing to accept Optionee’s Plan and that (if
applicable) Optionee has agreed to accept any resolution or mitigation measures
required by the RWQCB.

13.5. Optionor’s Right to Disapprove Optionee’s Plan. The parties anticipate
that there may be some resistance from the RWQCB to Optionee’s Plan based on
Optionee’s Plan’s inclusion of detached homes. Optionee shall use commercially
reasonable and diligent efforts, and Optionor shall cooperate with Optionee, to
overcome any such resistance through negotiation only (and not through
litigation or other means). Optionee and Optionor shall cooperate to develop a
scope of work for presentation to the RWQCB to conducts tests and develop the
information required to do a health risk assessment relating to groundwater or
soil contamination conditions. Optionee shall bear the costs of said studies to
the extent requested and approved by Optionee (including, but not limited to,
agency costs, engineering and consultant support costs, vapor sampling costs,
and costs relating to the preparation and approval of the health risk assessment
required in connection with Optionee’s proposed development); provided, however,
that Optionee shall not be responsible for any fees, costs or expenses incurred
by Optionor for services rendered by Optionor’s environmental consultants. After
the Approval Date, Optionee shall have the right (in addition to Optionor’s
rights under Section 13.4 above) to negotiate with the RWQCB to resolve
objections to Optionee’s plans, if any, in a manner that would allow the parties
to pursue Optionee’s Plan, so long as Optionee keeps Optionor and its designated
representatives informed by any reasonable means (including, without limitation,
by telephone or e-mail) of the progress of such negotiations, enters into
comprehensive discussions with Optionor when reasonably requested by Optionor,
and provides Optionor with reasonable notice and an opportunity to participate
in such negotiations. If at any time prior to Closing, after Optionor has
cooperated with Optionee in Optionee’s commercially reasonable and diligent
efforts to overcome resistance from the RWQCB to Optionee’s Plan, it reasonably
appears to Optionor that the RWQCB is unwilling to accept Optionee’s Plan and
that (if applicable) Optionee has failed to accept any resolution or mitigation
measures that would resolve the objections of the RWQCB to Optionee’s Plan, then
Optionor shall have the right to accept development restrictions that would be
inconsistent with Optionee’s Plan. For purposes of this Agreement, “Optionee’s
Plan” shall refer to Optionee’s Plan as such may be revised in accordance with
this Article 13.

13.6 Amending Optionee’s Plan. In addition to the rights and obligations set
forth in Section 13.5 above, Optionee shall have the right to amend Optionee’s
Plan by providing written notice to Optionor together with a copy of the
proposed revisions.

 

24



--------------------------------------------------------------------------------

13.7 Remedies. Any dispute that may arise between the parties with respect to
their respective obligations under this Article 13 shall be subject to the
provisions of Article 20 of this Agreement, except that Optionee shall have no
right to seek specific performance under Section 20.1 hereof with respect to any
breach or alleged breach of Optionor’s obligations under this Article 13.

13.8 Entitlement Default. Optionee shall be in default (an “Entitlement
Default”) of its obligations under this Article 13 if Optionee fails to comply
with the terms of this Article 13 in any material respect, and provided such
default remains uncured for a period of ten (10) days after Optionee’s receipt
of written notice from Optionor of such default.

 

  14.

DISCLOSURES TO PURCHASERS

Optionee shall distribute to all prospective purchasers of all or any portion of
the Property, including without limitation Units within the Property, any and
all disclosures and/or disclosure reports required by this Agreement or by law
(“Optionee’s Disclosures”). Optionee shall defend, protect, indemnify and hold
Optionor Indemnitees harmless from and against, and shall reimburse Optionor
Indemnitees for, any and all Claims and Damages incurred by or asserted against
any of Optionor Indemnitees and arising directly or indirectly out of Optionee’s
failure to distribute Optionee’s Disclosures to all of Optionee’s prospective
purchasers. Optionee shall make an independent determination of the necessity of
disclosing additional information concerning the use of adjacent property to
prospective purchasers of Units within the Property. All obligations of the
parties pursuant to this Article 14 shall survive the Closing of the Property
hereunder.

 

  15.

INDEMNITY

Optionee shall indemnify, defend and hold Optionor Indemnitees harmless from and
against all Claims and Damages that any of Optionor Indemnitees may suffer or
incur with respect to third party claims to the extent caused by Optionee’s
development of the Property, or any portion thereof, including without
limitation any design, construction, engineering or other work performed by
Optionee, Optionee’s Agents and/or Optionee’s Affiliates, and the design,
construction, engineering or sale or other conveyance of Units or any other
improvements upon the Property by Optionee, Optionee’s Agents and/or Optionee’s
Affiliates, excluding any work performed by Optionor or Optionor’s Agents, but
including, without limitation, the following:

15.1 any design, engineering, construction, maintenance or other activities
performed by Optionee, any of Optionee’s Agents and/or any of Optionee’s
Affiliates with respect to the Property;

15.2 any claim asserting alleged defects in the design, construction or
engineering of any structures or other improvements made by Optionee, any of
Optionee’s Agents and/or any of Optionee’s Affiliates on the Property, including
claims by any purchaser of any Unit from Optionee or Optionee’s successors or
assigns;

 

25



--------------------------------------------------------------------------------

15.3 any claim made by any successor-in-interest to the Property or any portion
thereof (including, without limitation, purchasers of Units from Optionee)
arising out of any failure by Optionee, any of Optionee’s Agents and/or any of
Optionee’s Affiliates to make any or all disclosures that Optionee, any of
Optionee’s Agents and/or any of Optionee’s Affiliates were legally required to
make regarding the Property, the Units, the improvements and/or the structures
located thereon to an applicable successor-in-interest;

15.4 any claim related to any accident, casualty or personal or bodily injury
(“Injury”) occurring on the Property caused by the negligence or willful
misconduct of Optionee, any of Optionee’s Agents and/or any of Optionee’s
Affiliates (1) after the Close of Escrow, or (2) if such Injury occurred prior
to the Close of Escrow, then to the extent such Injury was caused by any design,
construction, engineering or other work or activities with respect to the
Property performed by Optionee, any of Optionee’s Agents and/or any of
Optionee’s Affiliates;

15.5 any violation by Optionee, any of Optionee’s Agents and/or any of
Optionee’s Affiliates of any law now or hereinafter enacted;

15.6 the negligence or willful misconduct of Optionee, any of Optionee’s Agents,
and/or any of Optionee’s Affiliates in connection with the development,
construction, grading, maintenance or other work performed on or about the
Property; and/or

15.7 the failure of Optionee to make any and all disclosures required by the
City or other applicable law to be made to prospective or actual purchasers of
Units, or any inadequacy, inaccuracy or other procedural or substantive defect
with said disclosures.

This Section shall in no event be construed to require indemnification by
Optionee to a greater extent than permitted by the laws and the public policy of
the State of California.

Specifically excluded from the foregoing indemnity are any Claims and Damages to
the extent arising from or caused by (i) a breach by Optionor of any
representation, warranty, indemnity or covenant expressly set forth in this
Agreement, (ii) the intentional misconduct or negligence of Optionor, or its
agents, employees, contractors or subcontractors, and (iii) performance or
failure to perform by Optionor, its agents, employees, contractors or
subcontractors pursuant to this Agreement.

With respect to any Claims and Damages for which Optionee indemnifies Optionor
Indemnitees as provided above (the “Indemnified Claim”), Optionor shall assign
to Optionee any rights, claims and causes of action relating to the Indemnified
Claim that such party may have against any person or entity including without
limitation subcontractors, engineers or consultants who performed any work or
services in connection with the claim which is the subject of that
indemnification.

This Article 15 shall survive the Closing or termination of this Agreement for
any reason, notwithstanding any other provisions herein to the contrary.

 

26



--------------------------------------------------------------------------------

  16.

OPTIONOR’S COVENANTS

16.1 Covenants. During the term of this Agreement, Optionor shall, at Optionor’s
expense:

16.1.1 Maintain the Property. Use commercially reasonable efforts to maintain
the Property in the same condition as on the Effective Date, ordinary wear and
tear excepted, and not construct any additional structural improvements on the
Property. Notwithstanding the foregoing, Optionor shall have the right to make
modifications to the Property to the extent commercially reasonable and
necessary to (a) the operation of Optionor’s business on the Property, or (b) in
conjunction with obtaining the Closures.

16.1.2 Comply with Laws. Comply with any and all laws, regulations, ordinances
of the City or any agency of the State, local or federal government, including,
but not limited to, Hazardous Materials Laws, to the extent the failure to so
comply will materially adversely affect the ownership, development or use of the
Property after the Closing.

16.1.3 Enter into No Agreements. Shall not enter into any agreements with the
City, any other governmental agency, utility company or any person or entity
regarding the Property, which would remain in effect after the Close of Escrow,
without obtaining Optionee’s prior written consent, which Optionee shall not
withhold unreasonably. Without limitation, Optionee may withhold its consent to
any agreement that would, in Optionee’s reasonable opinion, have any
significant, detrimental impact on Optionee’s intended use for the Property.

16.1.4 Enter into Any Leases. Shall not enter into any licenses, agreements or
leases that would give any person or entity any right of possession to any
portion of the Property, which would remain in effect after the Close of Escrow
on the Property.

16.1.5 Notify Optionee of Certain Matters. At all times prior to the Close of
Escrow, Optionor shall promptly advise Optionee in writing of any material
adverse change in the condition of the Property, the occurrence of any event or
discovery of any fact which would render any representation or warranty of
Optionor to Optionee in this Agreement untrue or misleading, and any written
notice or other communication from any third person or entity alleging that the
consent of such third person or entity may be required in connection with the
transaction contemplated by this Agreement.

16.1.6 No Marketing. Provided that no Entitlement Default has occurred and is
continuing, prior to the Close of Escrow or the earlier termination of this
Agreement, Optionor shall not market the Property to third parties for sale,
lease or other transfer.

16.2 Optionee’s Right to Cure. In addition to any other right or remedy that
Optionee may have for any breach of any of Optionor’s covenants, Optionee shall
have the right, but not the obligation, to cure any breach of such covenant upon
ten (10) days prior written notice to Optionor. Optionee’s cure of Optionor’s
breach of covenants shall not be construed as a waiver of such breach or an
election of remedies. Optionee may deduct all reasonable costs and expenses
incurred by Optionee prior to the Close of Escrow in connection with performing
any of Optionor’s covenants from the Purchase Price upon the Close of Escrow.

 

27



--------------------------------------------------------------------------------

  17.

LEASEBACK

Once Optionor knows the actual Closing Date, it can proceed to secure its new
location and prepare its new facilities for occupancy. To allow Optionor time to
do this after the Closing Date, Optionee and Optionor will enter into the
“Lease” attached hereto as Exhibit E by executing same as part of the Closing.

 

  18.

CONFIDENTIALITY OF AGREEMENT

Optionee acknowledges that all information with respect to or relating to the
Property furnished or to be furnished to Optionee is so furnished on the
condition that Optionee, from and after the date of this Agreement, maintain the
confidentiality thereof prior to the Close of Escrow. Optionee further
acknowledges that the terms and provisions of this Agreement are likewise
confidential and Optionee agrees to maintain the confidentiality thereof at all
times prior to the Close of Escrow. Accordingly, Optionee shall, and shall cause
Optionee’s Agents, Optionee’s Affiliates, and Optionee’s attorneys and other
personnel and representatives to hold in strict confidence, and not disclose to
any other person or entity, without the prior written consent of Optionor, any
of the following information, unless and until the Closing occurs: (i) any
information with respect to the Property delivered to Optionee by Optionor or
any of Optionor’s Agents or Optionor’s Affiliates or (ii) the nature or content
of any term or provision of this Agreement, or (iii) the results of the
inspections or studies undertaken in connection herewith. Notwithstanding the
foregoing, Optionee may disclose such information to individuals or entities
necessary for Optionee to consummate the transactions contemplated herein (such
as to partners, shareholders, affiliates, subsidiaries, parent companies,
lenders, engineers, environmental consultants, attorneys, accountants and tax
advisors), or in response to a subpoena or as required by law, and Optionee may
consult with the City regarding its intended development of the Property. Until
the Closing of the Property occurs, Optionee agrees to inform all parties to
whom any term or provision hereof or any information with respect to the
Property is disclosed that all such parties are not to disclose any term or
condition hereof or any information with respect to the Property to any other
person or entity. Additionally, notwithstanding the foregoing, Optionor may
disclose information regarding the Property and/or this Agreement in order to
provide publicity and press release materials for use in Optionor’s marketing
materials for the Property; provided, however, any such information so disclosed
shall not include the details of any material or monetary terms set forth in
this Agreement. Optionee acknowledges and agrees that there are other parties
with certain obligations or potential obligations for groundwater contamination
remediation including AMD, Philips and TRW. Optionee shall cooperate with said
parties in disclosing reasonable information regarding its plans and remediation
experience and shall execute reasonable non-disclosure agreements as may be
required by said parties in order to gain access to agreements and other
information relating to remediation of the groundwater contamination under the
Property. The obligations of this Article 18 shall survive the Close of Escrow
or the termination of this Agreement.

 

  19.

BROKER’S COMMISSION

If, and only if, the Close of Escrow occurs, Optionor shall pay a real estate
broker’s commission to Jones Lang LaSalle (the “Broker”) for the Property,
pursuant to a separate commission agreement between Optionor and the Broker.
Optionor and Optionee each

 

28



--------------------------------------------------------------------------------

represents and warrants to the other that other than Optionor’s engagement of
the Broker, no broker, agent or finder, licensed or otherwise, has been engaged
by it in connection with this transaction. Except as expressly set forth above,
in the event of any claim for a broker’s, agent’s or finder’s fee or commission
in connection with the negotiation, execution or consummation of this
transaction, the party upon whose alleged statement, representation or agreement
such claim or liability arises shall indemnify, hold harmless and defend the
other party from and against such claim and liability including, without
limitation, Claims and Damages in connection therewith. In no event shall
Optionor be liable to Optionee for any statement made by any real estate broker,
including Broker. This Article 19 shall survive the Close of Escrow or
termination of this Agreement.

 

  20.

DEFAULT

20.1 Optionor Default. If the sale of the Property fails to close as a result of
a default of Optionor, and provided such default remains uncured for a period of
thirty (30) days after Optionor’s receipt of written notice from Optionee of
such default (except that in the event Optionor commences to cure such default
within such thirty (30) day period and diligently proceeds to cure such default
thereafter, Optionor shall not be in default hereunder, so long as Optionor is
proceeding diligently to effect such cure and such cure is effected within
ninety (90) days after Optionor’s receipt of such notice of default, the Closing
Date being automatically extended to the extent necessary for Optionor to
complete such cure), Optionee may, as its sole and exclusive remedy, elect to
either: (a) seek to enforce the terms of this Agreement by action for specific
performance, but with no reduction in the Purchase Price; provided, however,
that (i) Optionee shall have no right to seek specific performance unless it
files an action seeking same no later than sixty (60) days after the occurrence
of such default or after the expiration of the cure period described above,
whichever is later, and (ii) no action for specific performance shall compel
Optionor to commence litigation or cure or deal with any matters outside of its
reasonable control or expend more than commercially reasonable funds as to such
matters; or (b) cancel and terminate this Agreement by written notice to
Optionor and Escrow Holder in which event this Agreement shall terminate,
Optionor shall return the Option Consideration to Optionee, the parties shall be
released from all further obligations and liability under this Agreement except
as otherwise specifically provided in this Agreement, and Optionee shall have
the right to seek to recover its actual out of pocket costs in entering into and
performing the terms and conditions of this Agreement, but in no event shall
Optionee be entitled to recover consequential or punitive damages.

20.2 Optionee Default. If the sale of the Property fails to close as a result of
a default by Optionee including, without limitation, an Entitlement Default,
Optionor’s sole remedy (except as otherwise specifically provided hereunder)
shall be to declare a default, terminate the Agreement by delivery of written
notice to Optionee and retain the Option Consideration and all interest earned
thereon as liquidated damages, it being understood that Optionor’s actual
damages in the event of such default would be extremely difficult to ascertain
and that such proceeds represent the parties’ best current estimate of such
damages. Pending the full and final resolution of any specific performance or
other litigation or disputes instituted by Optionor or Optionee, Optionor shall
continue to hold the Option Consideration.

 

29



--------------------------------------------------------------------------------

LIQUIDATED DAMAGES. OPTIONEE RECOGNIZES THAT OPTIONOR’S INTEREST IN THE PROPERTY
WILL BE UNAVAILABLE FOR SALE DURING THE EXISTENCE OF THIS AGREEMENT. WITH THE
FLUCTUATION IN LAND VALUES, THE UNPREDICTABLE STATE OF THE ECONOMY AND OF
GOVERNMENTAL REGULATIONS, THE FLUCTUATING MONEY MARKET FOR REAL ESTATE LOANS OF
ALL TYPES AND OTHER FACTORS WHICH DIRECTLY AFFECT THE VALUE AND MARKETABILITY OF
THE PROPERTY, IT IS REALIZED BY THE PARTIES THAT IT IS EXTREMELY DIFFICULT AND
IMPRACTICABLE TO ASCERTAIN WITH ANY DEGREE OF CERTAINTY THE AMOUNT OF DAMAGES
WHICH WOULD BE SUFFERED BY OPTIONOR IN THE EVENT OPTIONEE DEFAULTS IN ITS
OBLIGATION TO CLOSE ESCROW FOR THE PROPERTY, AS REQUIRED HEREIN. THE PARTIES,
HAVING MADE DILIGENT BUT UNSUCCESSFUL ATTEMPTS TO ASCERTAIN THE ACTUAL DAMAGES
OPTIONOR WOULD SUFFER IN SUCH EVENT, HAVE DETERMINED THAT ALL AMOUNTS PAID TO
OPTIONOR AS OPTION CONSIDERATION AND ALL INTEREST EARNED THEREON SHALL BE
DISBURSED TO OPTIONOR, IF THEN HELD BY ESCROW HOLDER, OR RETAINED BY OPTIONOR,
IF PREVIOUSLY DISBURSED TO OPTIONOR HEREUNDER, AND SHALL BE DEEMED FULLY EARNED
AS LIQUIDATED DAMAGES, AND THIS AGREEMENT SHALL AUTOMATICALLY TERMINATE. BY
INITIALING BELOW, THE PARTIES AGREE TO THE PROVISIONS OF THIS SECTION AND
ACKNOWLEDGE THAT SUCH REMEDY OF OPTIONOR AS SET FORTH HEREIN SHALL BE THE
EXCLUSIVE REMEDY OF OPTIONOR BY REASON OF SUCH DEFAULT OF OPTIONEE, EXCEPT ANY
RIGHTS OF OPTIONOR THAT BY THEIR TERMS SPECIFICALLY SURVIVE THE TERMINATION OF
THIS AGREEMENT, AND EXCEPT FOR ALL RIGHTS AND REMEDIES WHICH OPTIONOR MAY HAVE
AT LAW OR EQUITY OR UNDER THIS AGREEMENT IN CONNECTION WITH OPTIONOR’S
ENFORCEMENT OF THIS SECTION 20.2 INCLUDING, WITHOUT LIMITATION, OPTIONOR’S RIGHT
TO RECOVER ATTORNEYS’ FEES AND COSTS INCURRED IN CONNECTION THEREWITH.

Optionor’s Initials                                              Optionee’s
Initials             

20.3 Recoverable Damages. The provisions of Section 20.2 hereof shall not
operate to limit the remedies available to Optionor or the damages recoverable
by Optionor against Optionee (except as set forth in the last sentence of this
Section 20.3) due to (i) any breach or default by Optionee of any post-Closing
covenant or agreement of Optionee set forth herein; and/or (ii) Optionee’s
obligation to indemnify, defend and hold harmless Optionor, as more particularly
set forth in this Agreement. Except where this Agreement specifies a particular
remedy as being Optionee’s sole remedy for a particular event or circumstance,
the provisions of Section 20.1 hereof shall not operate to limit the remedies
available to Optionee or the damages recoverable by Optionee against Optionor
(except as set forth in the last sentence of this Section 20.3) due to (i) any
breach or default by Optionor of any post-Closing covenant or agreement of
Optionor set forth herein; and/or (ii) Optionor’s obligation to indemnify defend
and hold harmless Optionee as more particularly set forth in Section 19.
Notwithstanding the foregoing or any other provision of this Agreement to the
contrary, neither Optionor nor Optionee shall bear any liability to the other
under this Agreement for loss of production, loss of business or any

 

30



--------------------------------------------------------------------------------

other indirect, punitive, special or consequential damages, even if such party
has been advised of the possibility of such damages, and neither party may seek
to recover against the other party consequential damages, punitive damages or
any other damages for loss of production, loss of business, lost profits or any
other indirect or special damages.

 

  21.

MATERIAL DAMAGE; CONDEMNATION.

The parties acknowledge that Optionee intends to demolish all improvements on
the Property after Close of Escrow. Optionee agrees that the improvements have
no value to Optionee, and therefore, any damage or destruction of the
improvements will not reduce the value of the Property. If prior to the Close of
Escrow, the Property or any portion thereof is destroyed or materially damaged,
Optionee shall not have the right to terminate this Agreement and shall accept
the Property in its then condition and proceed with the consummation of the
transaction contemplated by this Agreement. If, at any time after the execution
of this Agreement and prior to Closing, a competent condemning authority files
any condemnation action seeking to condemn any interest in all or any portion of
the Property which would substantially impair Optionee’s proposed development of
the Property, then Optionee may terminate this Agreement. Optionee’s termination
shall be exercised by delivery to Optionor of written notice, to be delivered no
later than fifteen (15) days following Optionor’s delivery to Optionee of notice
of the commencement of such condemnation action. Upon such termination, the
Option Consideration, including any interest earned thereon in Escrow, shall be
returned to Optionee, all rights of Optionee in the Property shall be
extinguished, and Optionor shall have the exclusive right to any condemnation
award for the taking and for severance damages derived from such condemnation.
If the right to terminate is not timely exercised by Optionee, or if the
condemnation would not substantially impair Optionee’s proposed development of
the Property, then the transaction contemplated by this Agreement shall continue
regardless of such condemnation, without any reduction in the Purchase Price,
but Optionee shall have the exclusive right to any condemnation award and
severance damages paid as compensation by the condemning authority for the
taking of the Property so condemned. In such case, Optionee shall be solely
responsible for dealing, at its own risk, cost and expense, with the condemning
authority with respect to the amount of the award and/or severance damages
derived from the condemnation of the Property. If this Agreement is timely
terminated pursuant to the terms of this Article 21, then neither Optionee nor
Optionor shall have any further cost, obligation or liability to each other,
except as otherwise expressly provided in this Agreement, and, except as
otherwise provided herein, Escrow Holder shall return to the respective parties
all documents which have been deposited by such parties into Escrow.

 

  22.

MISCELLANEOUS PROVISIONS

22.1 Time is of the Essence. Time is of the essence of this Agreement for all
provisions of which time is a factor, including, without limitation, the
Closing. If any party fails to perform its obligations in a timely manner as
required by this Agreement (after the expiration of any notice and cure periods,
or if no notice and cure period is provided for a particular obligation, within
one (1) business day after receipt of written notice from the non-defaulting
party), then the non-defaulting party may pursue the remedies set forth in this
Agreement.

 

31



--------------------------------------------------------------------------------

22.2 Governing Law. This Agreement has been entered into and executed in the
State of California and shall be interpreted in accordance with the laws of said
state, excluding, however, the choice of law provisions in regard to conflicts.

22.3 Integration. This Agreement and the Exhibits attached hereto, upon
acceptance by the parties hereto, constitutes the sole and only agreement
between the parties hereto as to the subject matter hereof, and is intended by
each to constitute the final written memorandum of all of their agreements and
understandings in this transaction.

22.4 Survival of Covenants and Warranties. Except as otherwise set forth in
Article 9 hereof, all warranties, covenants, conditions, representations, and
other obligations of Optionor and Optionee, including any to be performed
subsequent to the Close of Escrow, shall survive the Close of Escrow and
delivery of the Grant Deed with respect to the Property.

22.5 Computation of Periods. All periods of time referred to in this Agreement
shall include all Saturdays, Sundays, and state or national holidays, unless the
period of time specifies business days, provided that if the date to perform any
act or give any notice with respect to this Agreement shall fall on a Saturday,
Sunday, or state or banking or national holiday, such act or notice may be
timely performed or given on the next succeeding day which is not a Saturday,
Sunday, or state or banking or national holiday.

22.6 Effectiveness of Agreement and Amendments. No provision of this Agreement
may be amended or added to except by an agreement in writing signed by the
parties hereto or their respective successors in interest. This Agreement shall
not be effective or binding on any party until fully executed by all parties
hereto, but shall be interpreted as an offer under control of the offeror prior
to such acceptance.

22.7 Assignment. Optionee may not assign this Agreement without the prior
written approval of Optionor, which approval may not be unreasonably withheld,
conditioned or delayed. Prior to any such assignment by Optionee, Optionee shall
provide Optionor with prior written notice and a written assumption by such
assignee in form and content reasonably acceptable to Optionor of all
obligations of the Optionee under this Agreement. Notwithstanding the foregoing,
Optionee shall have the right to assign its rights and obligations under this
Agreement without Optionor’s prior consent to an entity which is wholly owned,
controlled or managed by Optionee or the principals of Optionee. No such
assignment and assumption, however, shall relieve Optionee from any of its
obligations, liabilities or duties hereunder, all of which obligations,
liabilities and duties shall remain binding on the original Optionee hereunder.

22.8 Notices. All notices required or permitted by this Agreement shall be in
writing and may be delivered in person to either party or may be sent by
registered or certified mail, with postage prepaid, return receipt requested, or
delivered by Express Mail of the U.S. Postal Service, charges prepaid, or by
Federal Express or any other nationally recognized courier service guaranteeing
overnight delivery, or by facsimile, provided such transmission is acknowledged
as a good transmission, addressed as follows:

 

32



--------------------------------------------------------------------------------

If to Optionor at:

Spansion LLC

915 DeGuigne Drive

P.O. Box 3453, MS212

Sunnyvale, CA 94088

Attn: Manager of Real Estate

Telephone No.: (408) 616-3833

Fax No.: (408) 616-3762

With a copy to:

Hopkins & Carley

435 Tasso Street

Palo Alto, CA 94301

Attn: Garth E. Pickett, Esq.

Telephone No.: (650) 804-7600

Fax No.: (408) 938-6249

If to Optionee at:

Trumark Companies LLC

4185 Blackhawk Plaza Circle, Suite 200

Danville, CA 94506

Attn: Mr. Arden Hearing

Telephone No. 925-648-8300

Fax No. 925-648-3130

With a copy to:

Jackson DeMarco Tidus & Peckenpaugh

2030 Main Street, Suite 1200

Irvine, CA 92614

Attn: Sonia A. Lister

Telephone No. 949-851-7408

Fax No. 949-752-0597

If to Escrow Holder at:

First American Title Insurance Company

6683 Owens Drive

Pleasanton, CA 94588

Attn: Diane Burton

Telephone: (925) 738-4050

Fax: (925) 738-4046

Any such notice sent by registered or certified mail, return receipt requested,
shall be deemed to have been duly given and received seventy-two (72) hours
after the same is so addressed and mailed with postage prepaid. Notices
delivered by overnight service shall be deemed to have

 

33



--------------------------------------------------------------------------------

been given and received twenty-four (24) hours after delivery of the same, to
the U.S. Postal Service, charges prepaid, or to the private courier; provided,
however, that notices given by Federal Express or other private courier shall be
deemed given upon actual receipt thereof if received earlier than twenty-four
(24) hours after delivery to Federal Express or such courier. Notices given by
facsimile shall be effective upon acknowledgment of good transmission. Any
notice or other document sent by any other manner shall be effective only upon
actual receipt thereof. Refusal to accept notice shall be deemed to be delivery
thereof. Any party may change its address for purposes of this Section by giving
notice to the other party and to Escrow Holder and the Title Company as herein
provided.

22.9 Attorneys’ Fees. In the event of any action or proceeding brought by either
party against the other under this Agreement, the prevailing party shall be
entitled to recover its reasonable attorneys’ fees and all fees, costs and
expenses incurred for prosecution, defense, consultation, or advice in such
action or proceeding. In addition to the foregoing, the prevailing party shall
be entitled to its actual attorneys’ fees and all fees, costs and expenses
incurred in any post-judgment proceedings to collect or enforce the judgment.
This provision is separate and several and shall survive the merger of this
Agreement into any judgment on this Agreement.

22.10 Successors and Assigns. Subject to the provisions of Section 22.7 above,
this Agreement, and all the provisions, covenants and conditions hereof, shall
be binding upon and shall inure to the benefit of each of the parties hereto and
their respective successors and permitted assigns.

22.11 Severability. If any paragraph, section, sentence, clause or phrase
contained in this Agreement shall become illegal, null or void, against public
policy, or otherwise unenforceable, for any reason, or shall be held by any
court of competent jurisdiction to be illegal, null or void, against public
policy, or otherwise unenforceable, the remaining paragraphs, sections,
sentences, clauses or phrases contained in this Agreement shall not be affected
thereby.

22.12 Waiver. The waiver of any breach of any provision hereunder by Optionor or
Optionee shall not be deemed to be a waiver of any preceding or subsequent
breach hereunder. No failure or delay of any party in the exercise of any right
given hereunder shall constitute a waiver thereof nor shall any partial exercise
of any right preclude further exercise thereof.

22.13 Further Assurances. Optionee and Optionor each agree to do such further
acts and things and to execute and deliver such additional agreements and
instruments as the other may reasonably require to consummate, evidence or
confirm the sale or any other agreement contained herein in the manner
contemplated hereby.

22.14 Capitalized Terms. All capitalized terms used but not defined in the
Exhibits hereto shall have the same meanings as set forth in this Agreement.

 

34



--------------------------------------------------------------------------------

22.15 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which shall
constitute one and the same instrument.

22.16 Negotiated Transaction. The provisions of this Agreement were negotiated
by all parties with the advice of counsel and this Agreement shall be deemed to
have been drafted by all the parties.

22.17 Board of Directors Approval. Notwithstanding any other provision of this
Agreement, the parties agree that Optionor’s obligations under this Agreement
shall be contingent upon Optionor obtaining the approval of this transaction by
the board of directors of Spansion Inc., a Delaware corporation, on or before
sixty (60) days after the Effective Date. If Optionor does not deliver written
notice to Optionee on or before the end of such 60-day period either confirming
that such approval has been obtained or waiving this condition, this Agreement
shall be deemed terminated, Optionee shall be entitled to the return of the
First Installment and any accrued interest thereon, the parties shall each pay
50% of any escrow cancellation charges, and neither party shall have any further
rights, duties or obligations under this Agreement or with respect to the
Property, except as otherwise specifically set forth in this Agreement.

22.18 Memorandum of Option. Contemporaneously with the mutual execution of this
Agreement, (i) the parties shall execute, acknowledge and deposit with Escrow
Holder a Memorandum of Option in the form of Exhibit H hereto (the “Memorandum
of Option”) and (ii) Optionee shall execute, acknowledge and deliver to Escrow
Holder a quitclaim deed in the form of Exhibit I hereto (the “Quitclaim Deed”).
Escrow Holder shall not, however, record the Memorandum of Option, unless and
until both (1) Optionee has delivered to Escrow Holder and Escrow Holder then
holds the fully executed and acknowledged Memorandum of Option and Quitclaim
Deed, duly executed and acknowledged by the parties thereto; and (2) Optionee
has delivered to Escrow Holder both the First Installment on or before 5:00 p.m.
on the date on which Optionee is required to deposit the First Installment under
Section 2 above and the Second Installment on or before 5:00 p.m. on the
Approval Date, in which case, Escrow Holder shall cause the executed and
acknowledged Memorandum of Option to be recorded concurrently with releasing the
First Installment and the Second Installment to Optionor pursuant to Section 2.
The parties hereby agree that Optionor may unilaterally instruct Escrow Holder
to record the Quitclaim Deed against the Property upon failure of Optionee to
make any payment of Option Consideration in a timely manner, upon failure of
Optionee to exercise the Option in accordance with Article 1 hereof on or before
the Option Expiration Date, or upon the expiration or earlier termination of
this Agreement for any other reason in accordance with its terms, and Escrow
Holder is hereby irrevocably authorized and instructed by the parties to ignore
any contrary escrow instructions that Escrow Holder may receive from Optionee as
to the recordation of the Quitclaim Deed. It shall be a condition precedent to
recordation of the Quitclaim Deed that this

 

35



--------------------------------------------------------------------------------

Agreement shall have either terminated pursuant to its terms or Optionee shall
have breached the terms of this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

OPTIONOR:

SPANSION LLC,

a Delaware limited liability company

By:  /s/ John H. Kispert

Name:

 

John H. Kispert

Title:

 

CEO

OPTIONEE:

TRUMARK COMPANIES LLC,

a California limited liability company

By:  /s/ Gregg A. Nelson

Name:

 

Gregg A. Nelson

Its:  Managing Member

 

36



--------------------------------------------------------------------------------

ESCROW HOLDER ACKNOWLEDGEMENT

Escrow Holder hereby acknowledges that it has received a fully executed
counterpart of the foregoing Option Agreement for the Purchase and Sale of Real
Property and Escrow Instructions and agrees to act as Escrow Holder and the
Title Company thereunder and to be bound by and perform the terms thereof as
such terms apply to Escrow Holder and the Title Company. Escrow Holder’s failure
to execute this Agreement where indicated below and deliver a counterpart
original of this Agreement to either or both of Optionor and Optionee shall in
no way delay the Effective Date hereunder or invalidate or render this Agreement
unenforceable in any respect.

 

ESCROW HOLDER:

FIRST AMERICAN TITLE INSURANCE

COMPANY

By:

 

 

Name:

 

 

Its:

 

 

 

37



--------------------------------------------------------------------------------

EXHIBIT A-1

LEGAL DESCRIPTION OF REAL PROPERTY



--------------------------------------------------------------------------------

EXHIBIT A-2

DEPICTION OF PROPERTY



--------------------------------------------------------------------------------

EXHIBIT B

MEMORANDUM OF AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

GRANT DEED



--------------------------------------------------------------------------------

EXHIBIT D

GENERAL ASSIGNMENT



--------------------------------------------------------------------------------

EXHIBIT E

LEASE



--------------------------------------------------------------------------------

EXHIBIT F

ASSIGNMENT AND ASSUMPTION OF REMEDIATION AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT G

NUMBER AND TYPE OF RESIDENTIAL UNITS



--------------------------------------------------------------------------------

EXHIBIT H

MEMORANDUM OF OPTION



--------------------------------------------------------------------------------

EXHIBIT I

QUITCLAIM DEED